OO Be a I TT DE ES EES OE

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 1 of 69

EXHIBIT 3

 
Dn I RE BE
| ow t v EY Pe gS Bp a Pe -

al -Case-1:18-Cr-20613-JEM.-Document.82-3...Entered.on-FLSD.Docket.08/28/2019....Page.2.0f.69.. icc

- \
a“

?

AO 93 (Rev: 12/09) Search and Seizure Warrant

#

UNITED STATES DISTRICT COURT
, for the
Southern District of Florida

In the Matter of the Search of
(Briefly describe the property to be searched
_ or identify the person by name and address)

Case No, l6-3534}- WoT

An automobile Florida license GTCL21.

Nel Ne Ne Ne LY

. SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer ; . . |

An application by a federal law enforcement officer or an attorney for the government requests the search
1 > ‘ y omy 8 , .
of the following person or property located imthe ___ Southem District of Florida

| (identify the person or describe the property to be searched and give its location).

 

 

 

As described in attachment B,
‘The person or property to be searched, described above, ‘is believed to conceal (identify the person or describe the

property to be seized).
See Attachment "C"

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

 

property. . : 4
YOU ARE COMMANDED to execute this warrant on or before \ ( | \ «| (
. (not fo exceed 14 days)
(I in the daytime 6:00 a.m, to 10 p.m. wh at any time in the day or night as I find reasonable cause has been

established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge’
_Duty U.S, Magistrate Judge

(name)

 

(J 1 find that immediate notification may have an adverse result listed in 18 U.S.C. § 4705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) CHor days (not toexceed 30). 7

Chuntil, the facts justifyjAg, the later specific dateof .

- Date and time issued: \y | a | ( |

 

 

tae ,  (* ann
Caftitied td be a igue~and i 7
Correct Copy OINhe-deciment on Tilge ‘signature
Steven Mi. Larimore, Clerk, — f
U.S. District Covet
South Degree urnoft S. Magistrate Judge _
oeuthera-Distiaur Fhe f

Pithted name and title

yl Neer i

De uty Clerk.
Date _V ba hy puty Clerk |

 

City and state: Miami, Florida

{
}
i

Se,

\
i
d

254

AERO AN tan hehe tela ctw nee He beirA Phare Sn

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 3 of 69

Case 1

TACHIMENT B

AT

Target Auto

Own.

r
92 and

1

ite Ford C
1380

W3

ed as a 2001 wh
FAFP71

N
-~
Z

2g

aM

oa

a

a3 2

2s

an

2

a :

Sag

ae 3

a +

oR}

2 8 & S

ERO 2

s 5 oO

e388 2

ws Oo" o
m & o

Bok ft

Soe 9

oe ™ 2

3B mw 3

oO OS ct

ay det

o eg g

on gy co

2Et £

25s 2

Sse 3

o o a

aoe £
n Co. ;

<ig. fas ate
=~ PF, SS Baars
a. @& ea
Se § oe
me wad z
"oS a Se

 

255

 
ee PDE BE

ns Pe FESS SS BT ET FO - ° | = oS

 

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 4 of 69

 

ATTACHMENT C
DESCRIPTION OF THE ITEMS TO BE SEIZED
All: evidence, contraband, fruits, and instrumentalities of violations of Title 18, United
States Code, Section 2339B, Providing or Attempting to Provide Material Support to a Foreign
Terrorist Organization; and Title 18, United States Code, Section 922(g)(1), relating to the crime

of Possession of a Firearm by a Convicted Felon, including:

t

A. | Documents pertaining to the purchase, sale, or possession of firearms and/or
ammunition; | |

B. Landwritten items, contact lists, letters from prisoners relating to the violations
listed above; % |

C, Alt publications regarding jihad, martyrdom, ISIL, explosives, tactical guides

D. Photographs/videos of firearms and/or ammunition, including photographs/videos

of BAPTISTE posing with firearms and/or ammunition;

BE. Any and all firearms, as well as and any and all frames, receivers, silencers,
magazines, speed loaders, or other firearm components and accessories, other weapons, knives,
crossbows, arrows or machetes;

By Any and all holsters, boxes, or containers utilized to contain and/or transport
firearms and/or ammunition;

G. Ammunition;

HH. Weapons of mass destruction and any components thereof, including any videos
or other instructional materials or manuals.

I. Evidence, to include cortespondence, writings, manuals, books, instruction

pamphlets, manuscripts, receipts, or other writings, papers, and evidence that relate to the use,

256

 
 

ee ae po

a I

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 5 of 69

manufacture, production, dissemination, purchase, sale, or otherwise relate to a weapon of mass
destruction.

J. Any and all documents or materials, including magazines, in either electronic or
hard copy printed format, related to ISIL, ‘Al-Oaida, or other known terrorist organizations, as
well as any other documents, materials, newspapers, web pages, or magazines dealing with
firearms, weapons of mass destruction, or the reporting of or the advocacy of violence.

K. Indicia of occupancy, residency, use or ownership of the Target Premises or
Target Auto identified in Attachments A and B, including wallets, drivers licenses, address
books, car registrations, receipts, handwritten notes, bank statements, credit card statements,
comespondence, atility and telephone bills, delivered mail, keys, financial documents and
records, maps, GPS devices, and other electronic devices including computers, iPads, and other
electronic devices located within the Target Premises described in Attachment A. |

L, Somputer equipment, digital storage devices, any magnetic, electronic and optical
storage device capable of storing data, such as floppy disks, hard disks, tapes, CD-ROM’s, CD-
R, CD-RW’s, DVD’s, optical disks, printers, or memory buffers, zip drives, smart cards, PC
cards, “memory calculators, other memory devices, as well as electronic dialers, electronic
notebooks, cell phones, iPods, iPads, and other personal digital assistants which could contain
data, information, records, or documents identified in this Attachment,

M. Computer equipment and digital media used to- facilitate the transmission,
creation, display, encoding or storage of data, including word processing equipment, modems,

routers, docking stations, monitors, printers, plotters, encryption devices, and optical scanners;

N. Any documentation, operating logs and reference manuals regarding the operation

of the computer equipment, storage devices, software or hardware;
 

 

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 6 of 69

x

» AO 106 (Rev, 06/09) Application for a Search Warrant

UNITED STATES DISTRICT COURT
for the
Southern District of Florida

 

In the Matter of the Search of

Ne

(Briefly describe the property to be searched

or identify the person by name and address) Case No. lo - 353 4 vy TT

An automobile Florida license GTCL21,
)
)
_ APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

As described in attachment B,

located in the Southern District of Florida , there is now concealed (identify the

 

person or describe the property to be seized):

See Attachment "C"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
if evidence of a crime; .
Wf contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
(1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of

Code Section Offense Description
18U.S.C, 2339B Attempt/Provision of Material Support or Resources to a Designated Foreign
Terrorist Organization; and
18 U.S.C, 922(g)(1) Possession of a firearm by a convicted felon.

The application is based on these facts:

See Attached Affidavit

wf Continued on the attached sheet.

O Delayednotice of days (give exact ending date if more than 30 days: ee ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's sigmaty'e

Timothy Dietz, Special Agent, FBI
Pr inted naiie ‘and title 4]

 

 

    
 
 

_ i
i: rtitiad to be o tue an
ta of he document on fil”

Sworn to before me and sig e en | ne be nore, Clerk, A
istrich Court
Date: ul A | [ = i istrict af FI

  

 

 

 

 

 

 

 

 

 

 

 

 

eed
By A. etnneneint Judge's signature
vam’ Eloida MN Deputy Clerk -
City and state: Miami, Florida _ V1 a William S. Turnoff, U.S. Magistrate Judge
PEE vnrco ln nnnnnennany Printed name and title

 

299
BIE YP SOS

ee Po i ns F bere Be

a

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 7 of 69

4

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT.

Your affiant, Timothy Dietz, first being duly sworn, does hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

1. Based on information set forth in this Affidavit, there is probable cause to believe

that at 950 NW 95th Street apartment #204 Miami, FL 33150 (Target Premises), the residence of

Samuel Baptiste, there exists evidence, contraband, fruits, and instrumentalities relating to

violations of Title 18, United States Code, Section 23398, Providing or Attempting or

Conspiring to Provide Material Support to a Foreign Terrorist Organization; and Title 18, United

States Code, Section 922(g)(1), relating to the crime of Possession of a Firearm by a Prohibited

Person. I am hereby requesting authority to search the entire Target Premises for the items -

: specified in Attachment C, which constitute evidence, contrabaud, fruits, and instrumentalities of

the foregoing violations.

 

2. Based on information set forth in this Affidavit, there is also probable cause to
believe that in a white Ford Crown Victoria with Florida license GTCL21 (Target Automobile)
registered to SAMUEL BAPTISTE (BAPTISTE) there exists evidence, contraband, fruits,- and
instrumentalitics relating to violations of: Title 18, United States Code, Section 23393,

' Providing or Attempting or Conspiring to Provide Material Support to a Foreign Terrorist
Organization; and Title 18, United States Code, Section 922(8)(1), relating to the crime of
Possession of a Firearm by a Prohibited Person. I am hereby requesting authority to search the
entire Target Automobile for the items specified in Attachment C, which constitute evidence,

contraband, fruits, and instrumentalities of the foregoing violations.

260

 
 

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 8 of 69

| Bom eT 1 eT

 

a

3. I am a Special Agent with the United States Federal Bureau of Investigation (FB
and have been since 2009. Among my duties as an FBI Special Agent, I am responsible for the
investigation of violations of federal law, including federal laws related to national security, I
am currently assigned to the FBI’s Joint Terrorism Task Force (JTTF), where tay primary
responsibilities include the investigation of international terrorism.

4. I am familiar with the facts and circumstances set forth in this affidavit based on:
my participation in the investigation: my experience, training, and background as a Special
Agent with the PBI and with the JITF; personal observations and examination of relevant
evidence; and information provided to me by other law enforcement officers and witnesses. The
information contained in this affidavit does not constitute all the facts of the investigation, and is
provided for the limited purpose of establishing probable cause to obtain a search warrant.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that BAPTISTE has committed violations of Title 18, United
States Code, Section 23398, relating to the crime of Providing or Attempting or Conspiring to
Provide Material Support to a Foreign Terrorist Organization. There is also probable cause to
search the Target Premises described in Attachment A and Target Automobile described. in
Attachment B for evidence of this crime, as described in Attachment C.

| 6, Based on my training and exporience and the facts as set forth in this affidavit,
there is probable cause to believe that BAPTISTE has committed violations of Title 18, United
States Code, Section 922(g)(1), relating to the crime of Possession of a Firearm by a Prohibited
Person. There is also probable cause to search the Target Premises described in Attachment A
and Target Automobile described in Attachment B for evidence of this crime, as described in

Attachment C.

a

fo

261

 
 

Pe a

Por re a
5 2 foowes a a

bust chat@e BSE. A I8-Cl-206.13- JEM... Document.82-3...entered on-FLSD Docket 08/28/2019 Page 9 of 69

‘7. On October 15, 2004, the United States Secretary of State designated al-Qa’ ida in

Iraq (AQD, then known as Jam/’at al Tawhid wa’al-Jihad, as a Foreign Terrorist Organization

 

(FTO) under Section 219 of the Immigration and Nationality Act and as a Specially Designated
Global Terrorist under section 1(b) of Executive Order 13224.

8. On May 15, 2014, the Secretary of State amended the designation of AQI as a

 

Foreign T errorist Organization under Section 219 of the Immigration and Nationality Act and as
a Specially Designated Global Terrorist entity under Section 1(b) of Executive Order 13224 to
add the alias Islamic State of Iraq and the Levant (ISIL) as its primary names, The Secretary also
added the following aliases to the ISIL listing: the Islamic State of Traq and al-Sham (ISIS), the
Islamic State of Traq and Syria (ISIS), ad-Dawla al-Islamiyya fi al-‘Iraq wa-sh-Sham, Daesh,
Dawla al Islamiya, and Al-Furgan Establishment for Media Production. On. September 21, 2015,
the Secretary added the following aliases to the ISIL listing: Islamic State, ISIL, and ISIS. To
date, ISIL remains a designated FTO. Beginning in 2014, using social media, ISIL has called for
attacks against citizens ~ civilian and military ~ of the countries participating in the United
States-led coalition against ISIL. For instance, on September 21, 2014, ISIL released a speech of
. Abu Muhammed Al-Adnani, a senior leader and official spokesman of ISIL, prior to his death.
In this speech, entitled, “Indeed Your Lord is Bver Watchful,” Al-Adnani called on Muslims
who support ISIL from around the world to “defend the Islamic State” and to “rise and defend

your state from your place where you may be:”

PROBABLE CAUSE
BAPTISTE’s Criminal History _

9, BAPTISTE was arrested on December 17, 2010 for his involvement in an armed
robbery of a convenience store in Miami, Florida. BAPTISTE was originally released from

prison on November 2, 2012, and received a scheduled term of Community Control until

3
262

 
 

ne i IEEE A Pons

November 2, 2014. However, BAPTISTE violated his community control on multiple

“occasions, including removing his GPS. monitoring device, and was ultimately remanded to. state

prison when he was re-arrested by the Miami-Dade Police Department on. September 26, 2013.
BAPTISTE remained incatcerated until his release on November 11, 2015.

10. Ih late April 2014, agents with the Federal Bureau of Investigation initiated an
investigation of BAPTISTE after Jaw enfotcethent learned that he operated numerous social
media, accounts (including the Social Media Account 1 nooouni “Khilafahaiti” and the Social
Media. Account 2 “Abdul Jalil Rashid Imarah”) praising Al Qaeda terrorists Usama bin Laden

and Anwar Al-Awlaki, in addition to encouraging jihad and referencing becoming a martyr. The

FBI assessed that BAPTISTE used his social media accounts since at least 2013 to disseminate.

extremist propaganda, to praise attacks conducted or inspired by Al Qaeda, and to promote travel

to Syria for jihad.
11, The FBI investigation specifically revealed that BAPTISTE’s Social Media
Account 1, sitice inception in. 2013, contained, and continues to contain extensive radical content

including, but not limited to, extensive support for violent jihad; admiration for ISIL, Al-Qaeda,

Anwar Awlaki, Usama bin Laden: .and previous terrorist events like the September 11, 2001

attacks; promotion. of travel to Syria for jihad; updates on the status of ISIS battles; justification
for killing women and children; the glorification of martyrdom, and indications of a desire to die
as‘a martyr.

12. On December 18, 2015, while reviewing BAPTISTR’s Social Media Account 1
page, agents with the FBI observed two photos of what appeared to be a gun next to a Quran;
sunglasses, and. a kuti (Muslim prayer cap). These photos had been posted on or about
November 27, 2015, and bore the following hashtags: #Jihad #Train #Fisabilillah #Tawheed

#Mujahid. The sunglasses and kufi appeared identical to those previously worn by BAPTISTE.
4 .

a Pe

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 10 of 69

263
 

Cy

PE Fe eT Be EE Po

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 11 of 69

13. The FBI thereafter immediately notified the Florida Department of Corrections
(FDOC) about finding the gun, due to the fact that BAPTISTE was on active conditional release
supervision stemming from his previous sentence on probation violations from his armed
robbery conviction.

14. On or about December 21, 2015, personnel from the Florida Department of
Corrections with the assistance of the FBI, conducted an administrative search of the BAPTISTE .
residence in Miami, Florida, in an effort to find the above mentioned gun. During the search, an
airsoft gun (a BB gun) in a holster was found which appeared identical to the gun depicted in the
photo of the eun found online. A machete was also found.

15. Based upon these findings, officers with the Florida Department of Corrections
took BAPTISTE into custody for a violation of his conditional release, and he remained
incarcerated until approximately March 24, 2016.

16, During the December 21, 2015 FDOC search, the items seized included hand~
written documents by BAPTISTE. One writing was entitled, “A refutation and. proof against this
strange [unintelligible] that they design concerning Al-Jihad” was written under the alias Abdul-
Jalil Rashid Imarah al-Haiti ibn Baptiste. BAPTISTE writes in part, “I begart this work on 22"
of April 2014.,.1 write this from the prison of the kuffar [non-believers] in the despicable
country of America...After being harassed and threatened until I cant take no more [ attempted .
to flee from such oppression. I turned to many ikhwan [brethren] and even different Imamah
[Shia Islamic doctrine] of masajid [mosque]to aid me in making hijrah [religious journey] so that
I can reach the safety and comforts of Darul-Islam but none were willing.” BAPTIST. is
continued, “...so upon the encouraging words of my wife and a few close brothers I chose the
lesser of the two evils and turned myself into thé courts.” The phrase “Darul-Islam” is a term

.used by ISIL to describe the territory which they control in Iraq and Syria.

5
264

 

 
 

1

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019

ey Po i: re | ea |

Ld

Baptiste’s On-Line Activity - Social Media Account 1

17. BAPTISTE maintains a publically available Social Media Account 1. On the that -

page, BAPTISTE uses various aliases including “Abdul-Jaleel Rashid Imarah AJ-Haiti
(Khilafahaiti)”, “Abdul Jaleel Rashid Imarah Al-Haiti bin Baptiste (Khilafahaitiy” and “Abdul:
Jalil Rashid Al-Imarah”. The Social Media Account | appeared to have started on or about May
30, 2013, and bears a subtitle of “Insha’Allah I'll be the Rifle of Allah”. |

18, The Social Media Account | description includes:

“"..Imam Anwar Al-Awlaki is a speaker and da’ec to me I don’t consider him a
Shaykh but a firm propagator of fighuil-jihad and a knowledgeable akh who is an
example to model after, a learned one and insha’ Allah a shahid. Our “Sayyid” Ibn
Ladin (rahimahullah) is one of the bravest man a noble and a prince of this
urmmmah... Ad-Dawilatul-[slamiiyah is our khilafah and Abu Bakr Al-Baghdadi is
our Khalifa, undisputed fact by those with untainted faith nor desires and nifag.”
[Emphasis added].

19, — Since its inception in 2013, a review of BAPTISTE’s Social Media Account | has

revealed extensive radical content including (but not limited to): extensive support for violent
jihad; admiration for ISIL, Al-Qaeda, Anwar Awlaki, Usama bin Laden and previous terrorist
events like the September 11, 2001 attacks; promotion of travel to Syria for jihad; updates on
status of ISIS battles; justification for ldlling women and children; glorification of martyrdom
and indications of a desire to die as a martyr.

20. For example; on September 3, 2013, BAPTISTE posted a poem on Social Media
Account ‘1 which he claimed to have written, entitled “The Rifle points (Searching for me my
war zone)”,

Lf only I could find my way to the battlefield, than I’d know for sure my parting

would be with smiles, label my death heroic, death of a shaheed [martyr], how

noble is it to die in the path of Allah, yet death may be aim, we don’t treat the

fight as a game, I suffer than they must suffer, and suffer they will and must, yet

mines will be the blessed nose to inhale the dust fi sabilillah [for the sake of

Allah], watch as Allah’s Rifle takes aim, and send His enemies to His dungeon,
Hell is a terrible abode and to arrive at that destination disbelievers are sure bold,

6

Page 12 of 69

265
ne ! ET fo

 

 

1613:JEM...ROCUMENLS2:3....

hears the sparks, crackles and pops of a story never told, millions of corpses,

decapitated heads of infidels, life purchased by a bullet since to the falsehood they

quickly sailed, so they must fail, illegal commerce must always fail, imagine a

bullet prayed over by the angels, heading straight between the eyes of our enemy,

to purge this world of evil and send hitn quick to hell. [Emphasis added].

| 21. After BAPTISTE’s release from prison on November 8, 2015, BAPTISTE’s

Social Media Account 1, had a post titled, “Back after a pause...” The content of the post reads
in part, “Just wanted to say that J at back and looking to get in contact with those whom I was
straight with. 2 % of captivity now liberated. [ know some of the smart ones changed accounts
but hit me up”. This post suggests that BAPTISTE intends to contact former inmates.

22. Onor about November 27, 2015, BAPTISTE posted on the Social Media Account
1, in part, “know that jihad is not to escape this world but to purify it. Know there are two
outcomes and one is greater than the other, Victory or martyrdom. Victory is greater because
through it institutions and programmes are established, Islam is elevated, and kuffar disgraced
but that ultimately it leads to the next, which is martyrdom. Martyrdom leads to the akhirah [the
end of time], which is where the mujahid [holy warrior] will find his Rabb [Lord] well pleased
with him for his efforts and sacrifice... .” |

23, On or about December 3, 2015, BAPTISTE posted on the Social Media Account
1 what the FBI assesses to be a story written by him entitled “the Last Shahid” [Martyr], wherein

he is on a “jihad expedition”, tasked to clear the way forward for the army of the “amir”. He

describes a “bloodbath” as he and another brother kill many “kuffar” marines with guns, —

crossbows, and a machete. BAPTISTE added the hashtags “#tdaesh #khilafah #jihad #shaheed
#abu bakr al-baghdadi #isis #ad dawlatu al islamiyyah #martyr #martyrdom #shuhadah

#mujahideen.” -

I | Hore ao Per

266

|

ntered.on. ELSD.Docket.08/28/2019... .Page.13. 06-69. ccc,

to
 

ee em (I a

EET Fi IES Se pf

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 14 of 69

24. On or about December 14, 2015, Baptiste reposted on the Social Media Account 1
ten. photographs with the caption “islamic state of Iraq and sham.” The photographs were of
armed fighters in combat and bearing the ISIL flag. :
25. In or around early/mid December 2015, BAPTISTE reposted on the Social Media
Account 1 multiple photographs and articles such as: How to Make Ballistic Plates for Body

Armor; A Comprehensive Intro to Night Vision Devices; weapon concealment devices; various

 

silencers; various automatic weapons; shotguns; handguns; knives; daggers; and ammunition.
BAPTISTE also made various comments that indicated a love for, and a desire to have, guns.
26, On or about October 22, 2016, BAPTISTE reposted on. the Social Media Account
1 an article entitled “Combatants and Non-Combatants in al-Islam”. It sought to answer the
question of whether Islam allowed for the targeting of “civilians” in countries at war with
Muslims. It stated, “If combatants and con-combatants are mixed together and integrated, it is
. allowed for the Muslims to attack them even if women, children, the elderly, farmers, merchants,
and slaves get killed...” It further argued that “with all the aggression the West is committing
against the Muslims this additional evidence leaves no room for those who argue on behalf of the
general populations of the West.”
27. Onor about October 26, 2016, BAPTISTE posted on the Social Media Account 1
ISIS imagery and wrote “[tJhe shari’ah is established by force and whoever opposes is hit in the
head with the sword and disposed in the trash as rubbish of history... and all those who oppose it
are liars io their claim of concern for ummah.” He added regarding the Khilafah, “if such shall
be dismantled then it shall return even stronger and quicker than in the blinking of an eye. They
shall be killed while we shall be martyred, they shall be disgrace while we are honored. And our
Khaliph has promised us that such a time will come for the muwahid to walk upright with

dignity in the face of the kuffar”,

267
BS fe] ISIE EI TB

Ry Poe ae 1 a bo

mmr CQSC-41:1.8-CF-206.13-JEM..Document-82-3...Entered.on.-FELSD.Docket.08/28/2019....Page.15. of .69..........

_ BAPTISTE’s Social Media Account 2 Online Activity
28. BAPTISTE maintains a publically available Social Media Account 2 page in the
_ name “Abdul Jalil Rashid Imarah (AL-Haiti Baptiste bin Baptiste)” (the Social Media Account 2
Page), bearing Social Media Account 2 ID 100004603302262. The page was created in
November 2012, Investigation has revealed that some content is available only to “friends”,
while some is openly available to anyone.

| 29, The openly available Social Media Account 2 Page contains many photos of
BAPTISTE, including numerous photos from September 2016, wherein BAPTISTE is posing

with knives. |
30. In late June 2016, BAPTISTE reached out to an undercover persona utilized by an
FBI undercover employee (UCE). As a result, BAPTISTE and the UCE became Social Media
Account 2 “friends”, Using such “friendship”, the FBI reviewed the “friends only” version of
BAPTISTE’s Social Media Account 2 Page, revealing that from BAPTISTE’s most recent prison
release date, March 25, 2016, to June 12, 2016, his posts were largely benign concentrating on
love, lost love, marriage, the search for a wife, Haiti, and various Islamic issues. However, on
June 12, 2016, after the deadly terrorist attack on the Pulse nightclub in Orlando by Omar
Mateen, BAPTISTE made numerous posts wherein he decried political correctness of “homo
sympathizers” and asked “whose blood is more sacred, his [Mateen’s] or theirs [victims]”.
BAPTISTE also referred to the victims as “those who have earned His wrath” and “infidel
casualties”. After June 12, 2016, BAPTISTE did not post again until June 24, 2016, at which
time the I'BI assesses that the tone of the posts became markedly more extreme. The following
summarizes some of the most concerning Social Media Account 2 activity on BAPTISTE’s page

in late June 2016:

268

 

 
 

FEES fo BT I SS

none QS@1,18-6206.13-JEM...Document.82-3....Entered on FLSD.Docket.08/28/2019 Page 16 0f 69.

- On or about June 29, 2016, BAPTISTE shared a post indicating that homosexuality
was a crime against humanity.

- On or about June 28, 2016, BAPTISTE posted a comment about former President
George W. Bush, “With the establishment of Dawlah [TS{L] I think he fears
assassination more now”.

- On or about June 26, 2016, BAPTISTE posted a photo with the words “You go, I go
with you, You ride, I ride with you, If you die, I die with you”. He added the
comment, “Where are the muwahiddah who are the embodiment of such? Either in
Sham |zegion near and including Syria] or on their way.”

- On or about June 25, 2016, BAPTISTE shared a friend’s post, which stated “If you
hear about my death, please don’t get sad... Know that this dunya pushed me to the
edge; as far as I could go and now im finally at peace.”

- On or about June 25, 2016, Baptiste shared a friend’s post which stated “We live ina
modern world where the enemies of Islam ask the Muslims to destroy their own.

Caliphate”.

- On or about June 25, 2016, Baptiste shared a fiiend’s post which depicts ISIL leader
Abu Bakr Al Baghdadi and the quote, “Soon, by Allah’s permission, a day will come
when the Muslim will walk everywhere as a master, having honor, being revered,
with his head raised high and his dignity preserved. Anyone who dares to offend him
will be disciplined and any hand that reaches out to harm him will be cut off.”

31, On or about June 28, 2016, the FBI searched Social Media Account 2 for photos
and stories that Abdul J alil Rashid Dnarah (BAPTISTE’s Social Media Account 2 name) “liked”
on the pages of others. On or about June 22, 2016, BAPTISTE “liked” a photo bearing the
words “Don’t consult anyone in killing Americans, going ahead and remember your reward from
Allah... killing them is the core of Tawheed and core of Islam.” The quote was attributed to
Usama Bin Laden.

| 32. On or about July 14, 2016, BAPTISTE “liked” the comment “truck run over kufr
and killed many” regarding the truck attack on a crowd celebrating Bastille Day in Nice, France
which killed over 80 people. ISIL declared responsibility for the attack. BAPTISTE also liked a
comment indicating it was a “track delivery for human parts... spare parts anyone?” BAPTISTE

added his own cominent, “Persona delivery of a hazardous load”.

10
269

Fa ey oT EE fe

 
ey Fe Oe t a boo re re

qT Po Oe Be

mom QS@Q-1:1.8-CFr-20613-JEM.... Document.82-3...Entered.on.—-LSD.Docket.08/28/2019...Page.17 0f 69...

 

33. On various dates in August and September 2016, BAPTISTE posted comments
and poems written by him on his Social Media Account 2 Page relating to violence and killing.
On or about August 29, 2016, BAPTISTE wrote “My blade is more dear to me than your neck.”
On or about September 5, 2016, BAPTISTE wrote “...1 swear by Allah the blade and the neck

shall meet for they were created for one another and the forehead and the bullet shall meet for

 

they were created for one another...” On or about: September 7, 2016, BAPTISTE wrote
“Instead of waiting on your beloved... Let’s take a pact to wait on death... No lover’s test or
fantasies which causes stress... Meet on the other side of peek a boo explosives.”

34, On or about September 24, 2016, BAPTISTE posted on the Social Media Account
2 Page “Benefits” with a link to BAPTISTE’s Messaging Application 1 Channel.

BAPTISTE’s Contacts With Undercover Employee (UCK)

35, On or about June 26, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 messenger, where they discussed BAPTISTE’s desire to leave the U.S. for Syria in
2013 and that he had “7 ikhwan [brothers] go to Sham before Ad-Dawlah, 4 killed
(Masha’ Allah) and Allahu’alam on rest”.

36. On or about July 04, 2016, BAPTISTE and UCE had contact via Social Media

 

Account 2 instant message feature where BAPTISTE commented on his view of death and
martyrdom. BAPTISTE explained that the goal is not solely martyrdom: “The path is that victory
is sought and if not attained one achieves shadah by one efforts which is still a victory. Double
win. The goal is not shahadah. If everyone wants to die then who will rule? Who will teach?
Who will build? You rather kill one kafir and meet your Rabb or kill a hundred and still be
provided more chance to elevate this deen?” |

37. On or about July 06, 2016, BAPTISTE and UCE had contact via Social Media

Account 2 instant message feature where BAPTISTE explained, “Plus Im not a basic thinker and

if
270

 
 

 

nor can I waste my life as the average civilian. I want to make a difference and leave behind a

legacy. Not fight ignorantly or die as such. I want the firdaus not first level of jannah. I have too

much sins to place my faith lightly by aiming low. Gots to shoot high. I want to be in the ranks.

of the Sahabah. I don’t want to be-a lion, I’m a wolf. It’s easy to hunt a lion because they all
present themselves as mighty and majestic. It’s difficult to hunt the lonesome, alpha, noble
elusive wolf who leads a pack and can strike as one. And wolves are better hunters any day.”

38. On or about July 08, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 instant message feature where BAPTISTE explained his visions of a successful
terrorist attack on the United States. BAPTISTE wrote, “If one could conquer a portion of Darul-
Kufr [referring to the United States] and raise flag of Islam here do you know that such
conquerer would be greatest Muslim of our times? Even if they have control of such portion for
only a week. It will be like when we struck Constantinople after several attempts of failure. That
would be the greatest service a muwahid ‘could do to the khilafah and ummah.” Baptiste
additionally wrote, “Imagine let’s say 15 Muslims take over 6 buildings on one block and
cordoned off exits. What is that? Hostage situation. If they last for 2 weeks til last man and black
flag raised in heart of kafir then that is something major.”

39. | On August 26, 2016 BAPTISTE and UCE had contact via Social Media Account

2 audio call where BAPTISTE discussed previous possession of firearms and desire to go to a

shooting range. Specifically, BAPTISTE indicated that when he was “on the run” in 2013, he

had “two firearms, like I had a knife for myself and my ex-wife had like a 22.” At the time,
BAPTISTE had a friend that often went to the shooting range and who assured him that they
only check ID, but BAPTISTE ultimately did not go. However, BAPTISTE told UCE that he
recently made plans with another individual who offered to take him to the range, but that

BAPTISTE was hesitant because he had just gotten out of prison and he could be watched.
, 12

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 18 of 69

271

 
el 5

anronmnomCASE4 18-Ccr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 19 of 69

Bee ey I Pd bo

BAPTISTE described discussing the matter with another associate who told him not to take the
risk of going shooting. BAPTISTE told UCE that he would cancel the plans to go shooting,
considering that he was probably being watched by the kuffar [U.S. law enforcement]. However,
BAPTISTE indicated that he would “hit up” some felons he knows and see what shooting range
they go to, then he would be willing to go to a shooting range like that. Regarding firearms,
BAPTISTE said that he could easily get a gun in someone else’s name, but could not get one in
his own name because of his criminal record. BAPTISTE said that it was not difficult to get a
weapon in the U.S. and that he knew people that sold “stuff like that”,

40. On or about August 28, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 audio call where BAPTISTE described his close relationship with Abu Daim, a prison
inmate with whom BAPTISTE was previously incarcerated. BAPTISTE discussed writing
letters to and receiving letters from Abu Daim. BAPTISTE described writing Abu Daim a letter
a few weeks ago wherein he told Abu Daim that “the caravans are gone” [believed 'to be a
reference to joining the mujahideen]. In response, Abu Daim wrote BAPTISTE a letter, which
BAPTISTE had in his car during conversation with UCE. BAPTISTE read from the letter,
which asked “You still here? Or you gone!”. Abu Daim wrote that he understood that the
caravans were gone, but “T still feel the urge for battle, I don’t read too many. articles anymore,
just enough to stay abreast, as it stirs inside of me a feeling I can’t get rid of unless I talk about it
and get my frustrations out but once again there is no one to talk to so I just keep my feeling in
check for the time being.” BAPTISTE told UCE that he wanted to print some Islamic reading
material in order to send them to Abu Daim.

41. Personnel at the Dade Correctional Institution advised that on September 30,

2016, five separate envelopes were intercepted from inmate Deven Cooper, aka Abu Daim. The

envelopes contained ISIL propaganda, All of the envelopes bore the return address of “Your

13

272

- en

as

 

 
ne pe ey Pore

a Pee ee Se Se} Dn ne 2 a fo

tocrmtGAS@ LAB.Cts20613-JEM....Document 82:3... Entered on.ELSD.Docket.08/28/2019...Page. 20. 0F.69....nccsixs

 

46. Using UCE’s membership, the FBI reviewed the Messaging Application 1
channel Dhikrul-jihad wal-qasas on or about September 22, 2016, revealing that it was created
on September 21, 2016. The channel includes content previously posted on BAPTISTE’s Social
Media Account 1 Khilafahaiti, BAPTISTE also forwarded content from Messaging Application
1 channel named “Diary of a Muhajirah”, including a post titled “JIHAD and HIJRAH”, which
stated [in part] “...cegardless of where you are, know that pledging allegiance is an obligation
upon you, as is listening to your leader, the Caliph, and obeying his command.” It also advises
that anyone who is capable should make hijrah to the Islamic State, but if one is not capable they
should wage jihad behind enemy lines. Further, it states “the blood of the disbelievers is
obligatory to spill by default. The command is clear. Kill the disbelievers... if the tawaghit have
shut the door of hijrah in your faces, then open the door of jihad in theirs...” |

47. FBI review of the Messaging Application 1 channel Dhikvul-jihad wal-qasas on or
about September 24, 2016, revealed that on or about September 23, 2016, BAPTISTE posted an
extensive discussion of the “lone wolf’. The post includes, “[w]hen a wolf is outside by himself
and sees some prey, he will try to attack it. Then he will return home; victorious, injured or
killed. The results with be that other wolves will be inspired by him...The lone wolf believer is
always looking for an opportunity to get hold of something to use to attack his enemy severely.
He ideally will use a weapon, but if hé cannot — he will use something like a knife or a car to
crash into the enemy... A few minutes before carrying out his attack, the lone wolf will claim
responsibility for the attack on social media (saying his group did it, and showing what his claim
of allegiance is to, i.c. the Caliphate)... Small cells [or ‘wolf packs] (of 1 to 5 individuals who
trust each other) will do ‘hit and ran’ tactics against the police enemy. If many independent
small cells form, an insurgency can begin...before any insurgency begins, it starts off with small

attacks. Lone wolf attacks and Small cell attacks is how it all begins. These attacks can include

15
274

 

 
a OE Pr SE RT VE a bo

OS [ BE fo

io merit GOO L18-Cl-20613-JEM....ocument.82-3....Entered.on.ELSD.Docket.08/28/2019....Page.2.1.0f 69)... au:

soft targets to ‘steal’ money or get weapons. Once these become the norm, a gradual insurgency
will begin.” The post then goes on to provide links to the “best guide available on this topic”
called “MujSecurity”. |
48. On or about October 5, 2016, BAPTISTE told UCE that he got a new phone and
“switched from Cricket to Metro”, BAPTISTE told UCE that he has started using ‘Virtual
Private Networks for security purposes, noting that he doesn’t use his regular browser anymore
on his phone and his laptop. BAPTISTE said that he downloaded an application called “Chat
Secure” and that, from now on, they will be using Chat Secure and Messaging Application 1 for
anything important, Later, via Messaging Application 1, BAPTISTE told UCE that he kept his
old phone and can still access Messaging Application 1 on that one with wifi. BAPTISTE added
i . that he hasn’t allowed Google to syne his contacts to his new phone because the kuffar can
infiltrate his phone through Google.

49. On or about October 10, 2016, BAPTISTE and the UCE spoke on the phone
about an Imam from Haiti, subsequently identified as “Abdul Jabar”, true name Jose Noel
(Noel), whom BAPTISTE has known since 2013. UCE asked whether BAPTISTE and Noel had
spoken about dawah efforts in Haiti. BAPTISTE responded, “yeah, we've talked about that...
but we’ve talked about you know, there’s some other stuff that the type of stuff we usually talk
about but I have to wait until we ate on Telly and what not io talk about but you know
inshaAllah Taala we ave on the same page.”

50, On October 18, 2016 BAPTISTE sent UCE $50 to hold for him via Western
Union. BAPTISTE provided his address’on the Western Union receipt as 950 NW 95" Street,
Apt 204, Miami Florida 33150. His cell phone was listed as 305-793-2397, a known phone’

number of BAPTISTE.

16
275

 

 
| se ne eset AEN SEs ae SST PE a 5 a

pov Gase-118-Cr-20613-JEM....Document.82:3....atered.on.ELSD:.Docket.08/28/2019...Page.22 Of 69... sews.

51, On or about October 23, 2016, BAPTISTE told UCE that he was nervous because
Noel wanted to go to a range to shoot guns with another individual, who unbeknownst to
BAPTIST B is an FBI confidential human source (CHS). BAPTISTE was not sure he wanted to
do this, saying he trusted Noel but was unsure if he could trust the other individual. BAPTISTE
told UCE that he had called a brother of his that works for an airline to check if BAPTISTE was
on the No-Fly list. Shortly thereafter, BAPTISTE indicated that his source at the airline indicated
BAPTISTE was not on the list. As a result, BAPTISTE left UCE a message on Messaging
Application 1 indicating that he would go to the range and asked that UCE “make duaa for me,
lots and lots of duaa.” Later on October 23, 2016, BAPTISTE sent UCE a series of pictures of
himself loading a gun, pointing two handguns, as well ‘as a video of himself shooting.
BAPTISTE indicated that he did not have any problems at the range and promised to teach UCE
how to shoot. |

52. On October 23, 2016, during a secure chat with UCE on Messaging Application
1, BAPTISTE indicated that he was laying foundations for future plans that he could not discuss
with UCE, He stated, “this doesn’t only involve me but the fate of other people... And I can’t
betray the trust of others. No excuse. Only if you were my zawjah [wife] would there be an
exception.” .

53. On or about October 27, 2016, BAPTISTE and UCE spoke by phone. BAPTISTE .
said that he was sitting in the car in the parking lot at his residence, When UCE asked.
BAPTISTE why he was sitting in his car, he said “T've got some work, I’m, I’m checking, just

checking a couple of stuff on line.” UCE asked BAPTISTE if he could do that at home and he

said “Yes I could... .” UCE commented that he/she found it strange that BAPTISTE was
sitting in his car in front of his house to which he replied “I do that a lot... .” During earlier

contact on same day, BAPTISTE commented that he had spent three hours in his car the evening

17
276

 

 

 
Na

“oy Ve re ct a bo

before “because I was doing stuff on the phone”. The FBI believes that BAPTISTE was
referring to the Target Automobile. | .
| Contacis With FBI Confidential Source

54, In mid-October 2016, agents with the Federal Bureau of Investigation launched an
investigation of Noel based on information provided by a FBI Miami Confidential Human
Source (CHS). The CHS was first introduced to Noel through his associate, BAPTISTE, on or
about October 10, 2016. | On October 11, 2016, in a meeting, Noel told the CHS about a security
company he was trying to establish in Haiti and his desire to obtain guns for this company. Noel
told the CHS he would like to obtain a 1-56 rifle which Noel explained was similar to an AR-15
assault rifle. Noel told the CHS'that he had previously obtained illegal guns from family
members in Pompano, Florida and further claimed to have teansported concealed weapons to
Haiti in the past. Noel then described how he had concealed weapons in the past by secreting
them in CD players, radios, and cars, which were then exported to Haiti, During this meeting,
Noel further explained his plans to marry a U.S, citizen for the ‘sole purpose of obtaining legal
status in the U.S., as well as revealed his ideological support for the killing of attendees at a
LGBT (Lesbian, Gay, Bisexual, and Transgender) parade in Haiti.

55, On October 20, 2016, the CHS, in a conversation that was audio recorded, had a
separate discussion with BAPTISTE about poing to a gun range. The CHS informed BAPTISTE
that Noel has indicated to him that he wanted to go to a gun range. BAPTISTE then told the
CHS that he did not know of a gun range that did not require ID or report to the police, but asked
the CHS if he knew of any gun ranges that did not run records checks, or where they could just
go and show ID, as BAPTISTE wanted to go there.

56. On October 23, 2016, Baptiste was observed by FBI surveillance departing his

apartment building at 950 NW 95" Street, Miami Florida 33150 in a white Crown Victoria,
18

277

 

 

 
| BT fT [oe

 

ee VE : EE bo

im CAS Odi L826 206.13-JEM....Decument.82-3....Enatered.an.ELSD..Docket.08/28/2019....PAGE.24 OF. OQ%eccuc mn

known by the F BI from previous surveillance and meetings with CHS as a white Crown Victoria
bearing Florida license plate GTCL21 (Target Automobile). He traveled to the residence of Noel
and then. on to the Florida Gun Center in Hialeah, Florida.

57, Later on October 23,-2016, Noel, BAPTISTE, and the CHS entered the Florida
Gun Center located at 1770 West 38" Place, Hialeah, Florida 33012. Once inside, BAPTISTE,
Noel, and the CHS were captured on video surveillance by the Florida Gun Center as well as by
members of the FBI Miami JTTF, renting, possessing, and thereafter shooting multiple firearms
inside the facility. |

58. Later that day, an employee of the Florida Gun Center provided the FBI with the
original liability form signed by BAPTISTE as well as a copy BAPTISTE’s identification
presented to employees. This liability form, signed by Noel and BAPTISTE indicated the use of
two boxes of 9num ammunition and two boxes of .223 ammunition as well as the rental of
various firearms: “1 Sig 320”, “1 M9”, “1 Sig 229”, and “1 AR15”. The Florida Gua Center
thereafter voluntarily turned over the weapons utilized by and BAPTISTE and Noel which were
formally identified by the FBI Miami JT TF as follows:

| 1 Sig Sauer 320 9mm pistol with serial number 58A.0702.64
1 Beretta 9mm M9 pistol with serial number M9-183745

1 Sig Sauer P226 9mm pistol with serial number 47A169579
1 Smith & Wesson Sport M&P Sport rifle with serial number SX01461

 

59. Moreover, agents recetved a purchase receipt obtained from the Florida Gun
Center bearing customer name SAMUEL BAPTISTE, home phone 305-793-2397, and displays
in part the rental of one Sig Sauer P320, one Sig Saver P226, one Beretta M9, and one Smith and

Wesson M&P Sport as well as ammunition and targets.

 

19
278
 

eT Doe ee Sees Sg SS es

  

oi CAaS@-1:18-Cis20613:JEM....Dacument.82-3....Entered.on.ELSD. |

Use of Computers in Terror Related Offenses -

60. Based on your affiant’s training and. experierice and discussions with other law
enforcement officers, persons committing or intending to commit terrorism related offenses often
utilize computers, data storage devices (e.g; extemal storage devices, ZIP disks, and CD-
ROMs), and other electronic communications equipment. These persons often use computers

and peripheral devices to search the internet and communicate with co-conspirators or other

sympathizers in terrorism related activities,

Seizure of Computers and Computer-Related Equipment

61. Based on my training, experience, and my own personal knowledge and use of
computers, your affiant knows the following:

a. Computer hardware consists of all equipment which can collect, analyze, create,
display, convert, store, conceal, or transmit electronic, magnetic, optical or similar computer
impulses or data. Hardware includes any data-processing devices (such as central processing
units and self-contained “laptop” or “notebook computers); internal and peripheral storage
devices (such as fixed disks, floppy disks, external hard disks, floppy disk drives and diskettes,

tape drives and optical storage devices, and other memory storage devices); peripheral

 

input/output devices (such as keyboards, printers, scanners, plotters, video display monitors, and
optical readers); and related communications devices (such as modems, cables and connections,

recording equipment, speed dialers, programmable telephone dialing or signaling devices, and

 

electronic tone-generating devices); as well as any devices, mechanisms, or parts that can be i

used to restrict access to computer hardware (such as physical lock and keys).

 

b. Computer software is digital information which can be interpreted by a computer

and any of its related components to direct the way they work. Software is stored in electronic,

20
2719
ee a ET i

a Be ee SS SSS SETS] i re | a

rote GQse-d:18-Cr20613-JEM--Decument-82-3..-Entered.on-FLSD.Decket 08/28/2019... PAGE.26.O8.69.icnviscsou

magnetic, optical or other digital form. It commonly includes programs to run operating
systems, applications, utilities, compilers, interpreters, and communications programs.

C. Computer-related documentation consists of written, recorded, printed, or
electronically stored material which explains or illustrates how to configure or use computer
hardware, software, or other related items. .

d. Computer passwords and other data security devices are designed to restrict
access to or hide computer software, documentation, or data. Data security devices may consist
of hardware, software, or other programming code. A password (which is a string of alpha-
numeric characters) usually operates as a sort of digital key to “unlock” particular data secutity
devices. Data security hardware may include encryption devices, chips, and circuit boards. Data
security software or digital code may include programming code that creates “test” keys or “hot”
keys, which perform certain pre-set security functions when touched. Data security software or
code may also encrypt, compress, hide, or “booby-trap” protected data to make it maccessible or
unusable, as well as reverse the process to restore it.

e. Computer hardware and computer software may be utilized to store information
or data in the form of electronic or magnetic coding on. computer media or on media capable of
being read by a computer or computer related equipment including visual depictions. This media
includes but is not limited to fixed hard drives and removable hard drive cartridges, laser disks,
tapes, floppy disks, CD ROMs and any other media capable of storing magnetic coding.

f Searching and seizing information from computers often requires agents to seize
most or all electronic storage devices, along with related peripherals, to be searched later by a
qualified expert in a laboratory or other controlled environment. This is true because of the

following:

21
280

 

 
ns Pr Ry FT 1 Ye t b

an fo

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 27 of 69

(1) The volume of evidence. Computer storage devices (like hard disks, diskettes,

tapes, laser disks, Bernoulli drives) can store the equivalent of thousands of pages of

- information. Additionally, a suspect may try to conceal criminal evidence; he might store it in

random order with deceptive file names. This may require searching authorities to examine all
the stored data to determine which particular files are evidence or instrumentalities of a crime.
This sorting process can take weeks, depending on the volume data stored, and it would be
impractical to attempt this kind of data search on site. However, an aitempt by a qualified expert
will be made on site to create an “image” of the computers to be searched in order to lessen the
impact on the suibj ect business, If the computer expert is unable to create the image onsite, the
computer will be seized and imaged in a laboratory or other controlled environment. In this
instance, every effort will be made to return the computers as soon as possible.

(2) Technical Requirements. Searching computer systems for criminal evidence is a
highly technical process requiring expert skill and a properly controlled environment. Data
search protocols are exacting scientific procedures designed to protect the integrity of the
evidence and to recover even “hidden”, erased, compressed, password-protected, or encrypted
files. Since coniputer evidence is extremely vulnerable to inadvertent or intentional modification
ot destruction (both from external sources or from destructive code imbedded in the system as a
“booby trap”), a controlled environment is essential to its complete and accurate analysis.

g. Searching computerized information for evidence or instrumentalities of crime
commonly requires agents to seize most or all of a computer’s input/output peripheral devices,
related software, documentation, and data security devices (including passwords) so that a
qualified computer expert can accurately retrieve the computer’s data in a laboratory or other

controlled environment. This is true because of the following:

22

 

 

 

281
cee pf

Foes

(1) The peripheral devices which allow the users to enter or retrieve data from the

' storage devices vary widely in their compatibility with other hardware and software. Many

systems storage devices require particular input/output devices in order to read the data on the
system. It is important that the analyst be able to properly re-configure the computer as it now
operates in order to accurately retrieve the evidence,

(2) In addition, the analyst needs the relevant system software (operating systems,
interfaces, and hardware drivers) and any applications software which may have been used to
create the data (whether stored on drives or on external media), as well as all related instruction
manuals, or other documentation and data security devices.

CONCLUSION

62. Based on the forgoing facts, I respectfully submit that there is probable cause to
believe that at 950 NW 95th Street apartment #204 Miami, FL 33150 (Target Premises), the
residence of BAPTISTE, there exists evidence, contraband, fruits, and instrumentalities of
violations of: Title 18, United States Code, Section 2339B, Providing or Attempting or
Conspiting to Provide Material Support to a Foreign Terrorist Organization; and Title 18, United
States Code, Section 922(g)(1), relating to the crime of Possession of a Firearm by a Prohibited
Person. These facts also establish probable cause to believe that in a white Ford Crown Victoria
with Florida license GTCL21 (Target Automobile) registered to BAPTISTE there exists
evidence, contraband, fruits, and instrumentalities relating to violations of: Title 18, United
States Code, Section 2339B, Providing or Attempting or Conspiring to Provide Material Support
to a Foreign Terrorist Organization; and Title 18, United States Code, Section 922(g)(1), relating
to the crime of Possession of a Firearm by a Prohibited Person. I am hereby requesting authority

to search the entire Target Premises and Target Automobile for the items specified in Attachment

23

ne Poa SSR

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 28 of 69

282

 

 
 

| qT So . | PT GT VERS re

-Gase-1:18-¢r-20613-JEM..-Document.82-3....Entered.on.FLSD.Docket.08/28/2019...Page.29.0F.69 uu.

C, which constitute evidence, contraband, fruits, and instrumentalities of the foregoing
violations,
REQUEST FOR SEALING

63. I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known. to the

targets of the investigation. Accordingly, there is good cause to seal these documents because
their premature disclosure may seriously jeopardize that investigation.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

S227 DO Dr
TIMOTHY DIETZ, SCAT AGENT
7 CI FEDERAL BUREAU OF INVESTIGATION
j ed to and $ on me in

Mia "Florida this
of Ny vember, 2016. wf

   

 

Honorable William C. Turnoff
U.S. Magistrate Judge

 

 

Certified to “be a tue and “|
i correct copy of the document on file 4
Syeven # Larimore, Clerk,

 
   
 

Al istrict Court

B
\stf ei me of Flovids:

\! ater i
ate * i

aremmneeraerne i

 

 

 

 

 

yeetsrete

 

24
283

q TP ee

 
 

 

               

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019

a “

ATTACHMENT B
Target Auto

, A vehicle registered to Samuel Baptiste described as a 2001 white Ford Crown
Victoria, bearing Vehicle Identification Number (VIN) 2FAFP71W31X138092 and
displaying Florida tag number GTCL21.

Photographs of Target Auto are below:

 

 

Page 30 of 69

284

 

 
 

nis Poe ey 1

 

Pon | Ve | a foo,

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 31 of 69

ATTACHMENT C
DESCRIPTION OF THE ITEMS TO BE SEIZED
All evidence, contraband, fruits, and instrumentalities of violations of Title 18, United
States Code, Section 2339B, Providing or Attempting to Provide Material Support to a Foreign
Terrorist Organization; and Title 18, United States Code, Section 922(g)(1), relating to the crime

of Possession of a Firearm by a Convicted Felon, including:

A. Documents pertaining to the purchase, sale, or possession of firearms and/or
ammunition; |

B. Handwritten items, contact lists, letters from prisoners relating to the violations
listed above;

C. All publications regarding jihad, martyrdom, ISIL, explosives, tactical guides

D. Photographs/videos of firearms and/or ammunition, including photographs/videos

of BAPTISTE posing with fireatms and/or ammunition;

BL Any and all firearms, as well as and any and all frames, receivers, silencers,
magazines, speed loaders, or other firearm components and accessories, other weapons, knives,
crossbows, atrows or machetes;

F, Any and all holsters, boxes, or containers utilized to contain and/or transport
firearms and/or ammunition;

G. Ammunition;

EH. Weapons of mass destruction and any components thereof, including any videos
or other instructional materials or manuals.

I. Evidence, to include correspondence, writings, manuals, books, instruction

pamphlets, manuscripts, receipts, or other writings, papers, and evidence that relate to the use,

285
Ba FE

ce ff

soni GAS@-Li18-CF-20613-JEM...Document.82-3...Entered on.ELSD.Docket.08/28/2019..-PAage-32.0F.69 scr.

manufacture, production, dissemination, purchase, sale, or otherwise relate to a weapon of mass
destruction. | |

J, Any and all documents or materials, including magazines, in cither electronic or
hard copy printed format, related to ISIL, Al-Qaida, or other known terrorist organizations, as
well as any other documents, materials, newspapers, web pages, or magazines dealing with
firearms, weapons of mass destruction, or the reporting of or the advocacy of violence.

K. Indicia of occupancy, residency, use or ownership of the Target Premises or
Target Auto identified in Attachments A and B, including wallets, drivers licenses, address
books, car registrations, receipts, handwritten notes, bank statements, credit card statements,
correspondence, utility and telephone bills, delivered mail, keys, financial documents and
records, maps, GPS devices, and other electronic devices including computers, iPads, and other
electronic devices located within the Target Premises described in Attachment A.

L. Computer equipment, digital storage devices, any magnetic, electronic and optical
storage device capable of storing data, such as floppy disks, hard disks, tapes, CD-ROM’s, CD-
R, CD-RW’s, DVD’s, optical disks, printers, or memory buffers, zip drives, smart cards, PC

cards, memory calculators, other memory devices, as well as electronic dialers, electronic

 

notebooks, cell phones, iPods, iPads, and other personal digital assistants which could contain
data, information, records, or documents identified in this Attachment.

M. Computer equipment and digital media used fo facilitate the transmission,
creation, display, encoding or storage of data, including word processing equipment, modems,
routers, docking stations, monitors, printers, plotters, encryption devices, and optical scammers;

N. Any documentation, operating logs and reference manuals regarding the operation

of the computer equipment, storage devices, software or hardware;

286

 
 

bo

LP fe

fea

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019... Page-33-of-69---~—».--

’

0, Any applications, utility programs, compilers, interpreters, and other software
used to facilitate direct or indirect communication with the computer hardware, storage devices
or data to be searched;

P. Electronic data, including call logs, contacts and their associated names and
phone numbers, all stored videos and photographs, all metadata associated with the above, GPS
location data, text messaging data and associated messaging applications, and any other records
and data tending to show not only dominion and control over the target ifoms listed in
Attachment C, but all evidence, contraband, fruits, and instrumentalities of a violation of Title
18, United States Code, Section 23398, Providing or Attempting to Provide Material Support to
a Foreign Terrorist Organization; or Title 18, United States Code, Section 922(g)(1), relating to

the crime of Possession of a Fireatm by a Convicted Felon.

287

 
BP re

~~ EE SY Po | [oe

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 34 of 69

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

caseno, 16-3334 -WCU”

UN THE MATTER OF THE SEARCH OF
AN AUTOMOBILE

 

FILED UNDER SEAL

 

SEALED ORDER

The United States of America, having applied to this Court for an ordet sealing the

 

 

application for a search warrant associated with an automobile described in Attachment B, and this
order and the Court finding good cause:

IT IS HEREBY ORDERED that the application for a search warrant associated with an

 

automobile described in Attachment B, the Warrant, any related documents and this order, shall

be filed under seal until further order of this Court, however, the United States Attorney's Office

may obtain copies of any sealed document for purposes of arrest, extradition, or any other
“

rove haber,

necessary cause.

DONE AND ORDERED in chambers at Miami, Flofida, this ___ flay

2016,

    
 

f

Lo !
HONORABLE WILLIAM .C. FURNOFE
UNITED STATES MAGISTRATE JUDGE

 

a

i Cetttied to be a trae and

i
a gf 4! a - iH 1
i corfect copy of the document on file f
| Steven M. Larinmore, Clerk, fs SN

nt een,

ALS. District Court

i vo District of Florida
i oa “ew

i
j

 

 

if

| 4 A y Deputy Clerk F

ena ae aan OA bar RON ECT iN 9A ee eben i

| Date | '
¥ ay i xa

 

288
ES fo

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019

ae a a

EE Po Sa es Bess 8 se ret

AQ 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the
. Southern District of Florida

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

= ~Use,
Caseé No. [lo 3533 weT

A residence located at 950 N.W. 195th Street,
Apt. 204, Miami, Florida 33150.

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ Southem ___—s— District of . Florida
(identify the person or describe the property to be searched and give its location):

As described in attachment A,

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
See Attachment "C"

‘

{ find that the affidavit(s), or any recorded testimony, establish probable cauise to search and seize the person or -

properly.

YOU ARE COMMANDED to execute this watrant on or before | | | { x |
" \indt to exceed 14 days)
7 in the daytime 6:00 a.m. to 10 p.m. at any time in the day or night as J find reasonable cause has been
. established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken,

- ‘The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

Duty U.S. Magistrate Judge ,
, (name)

C7 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (exeept for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) UT for swopsenes OVS" (nol to exoaepl 30).

entiliend {0 ious WheMets justhtyi &, the later specific date of

een cgay fa thie document OF Tre /

. my A aN sprayrchem, a «
Date and time issued: At Ra ig . —_—_

i Any id f Judge's signature

i Snhh
;

  

           
 
 
 
 

 

City and state: Miami, Forfa Ne
Pate A A cal

enter ERIE AOL

Printed name and title

 

  

fo

Page 35 of 69

 

 

 

 

 

 

| alam C._Tetnoft 1.8. Magisttate Judge __. ——
            
  

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 36 of 69 i

ATTACHMENT A
Target Residence
950 N.W. 95" Street, Apartment #204, Miami, Florida 33150

The residence of Samuel Baptiste, 950 N.W. 95™ Street, Apartment #204, Miami,
Florida 33150, is an apartment on the second floor of a circular shaped apartment building.

 

Photographs of the premises are below:

 

 

 

  

290
Pe PE fo

co Pepe OR eS ey Pore ‘ Pe qe
'
t
|

inn ASO 4:48-CF-20613-JEM--Document-82-3.-Entered-on-FLSD-Docket-08/28/2010...PAge-37-OF BQ rion. |

ATTACHMENT C
DESCRIPTION OF THE ITEMS TO BE SEIZED
All evidence, contraband, fruits, and instrumentalities of violations of Title 18, United
States Code, Section 2339B, Providing or Attempting to Provide Material Support to a Foreign
Terrorist Organization; and Title 18, United States Code, Section 922(6)(1), relating to the crime
of Possession of a Firearm by a Convicted Felon, including: ‘

A. Documents pertaining to the purchase, sale, or possession of firearms and/or

ammunition;

 

 

B. Handwritten items, contact lists, letters from prisoners relating to the violations
listed above; | .

C. All publications regarding jihad, martyrdom, ISIL, explosives, tactical guides

D. Photographs/videos of firearms and/or ammunition, including photographs/videos
of BAPTISTE posing with firearms and/or ammunition;

E. Any and all firearms, as well as and any and all frames, receivers, silencers,
magazines, speed loaders, or other firearm components and accessories, other weapons, knives,
crossbows, arrows or machetes;

F, Any and all holsters, boxes, or containers utilized to contain and/or transport

firearms and/or ammunition;

 

G. Aromunition;

H. Weapons of mass destruction and any components thereof, including any videos
or other instructional materials or manuals.

I. Evidence, to include correspondence, wtitings, ‘manuals, books, instruction

pamphlets, manuscripts, receipts, or other writings, papers, and evidence that relate to the use,

291
 

i!

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 38 of 69

Bo

FN Pa re Ve es t eT [

manufacture, production, dissemination, purchase, sale, or otherwise relate to a weapon of mass _

destruction.

J. Any and all documents or materials, including magazines, in either electronic or
hard copy printed format, related to [SDL, Al-Qaida, or other known terrorist organizations, as
well as any other documents, materials, newspapers, web pages, or magazines dealing with
firearms, weapons of mass destruction, or the reporting of or the advocacy of violence.

K. Indicia of occupancy, residency, use of ownership of the Target Premises or
Target Auto identified in Attachments A and B, including wallets, drivers licenses, address
books, car registrations, receipts, handwritten notes, bank statements, credit card statements,

correspondence, utility and telephone bills, delivered mail, keys, financial documents and

records, maps, GPS devices, and other electronic devices including computers, iPads, and other

electronic devices located within the Target Premises described in Attachment A.

L. Computer equipment, digital storage devices, any magnetic, electronic and optical
storage device capable of storing data, such as floppy disks, hard disks, tapes, CD-ROM’s, CD-
R, CD-RW’s, DVD’s, optical disks, printers, or memory buffers, zip drives, smart cards, PC

9

cards, memory calculators, other memory devices, as well as electronic dialers, electronic

. notebooks, cell phones, iPods, iPads, and other personal digital assistants which could contain

data, information, records, or documents identified in this Attachment.

M. Computer equipment and digital media used to facilitate the transmission,
creation, display, encoding or storage of data, including word processing equipment, modems,
routers, docking stations, monitors, printers, plotters, encryption devices, and optical scanners;

N, Any documentation, operating logs and reference manuals regarding the operation

of the computer equipment, storage devices, software or hardware;

et

292
 

a eT foe

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 39 of 69

O. Any applications, utility programs, compilers, interpreters, and other -software
used to facilitate direct or indirect communication with the computer hardware, storage devices
or data to be searched; |

P. Electronic data, including call logs, contacts and their associated names and
phone numbers, all stored videos and photographs, all metadata associated with the above, GPS
location data, text messaging data and associated messaging applications, and any other records
and data tending to show not only dominion and conttol over the target items listed in
Attachment C, but all evidence, contraband, fruits, and instrumentalities of a violation of Title
18, United States Code, Section 2339B, Providing or Attempting to Provide Material Support to
a Foreign Terrorist Organization; or Title 18, United States Code, Section 922(g)(1), relating to

the crime of Possession of a Firearm by a Convicted Felon.

293

a
 

a re

oe a ee

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 40 of 69

(2) Technical Requirements, Searching computer systems for criminal evidence is a
highly technical process requiring expert skill and a properly controlled environment. Data
search protocols are exacting scientific procedures designed to protect the integrity of the
evidence and to recover even “hidden”, erased, compressed, password-protected, or encrypted
files. Since computer evidence is extremely vulnerable to inadvertent or intentional modification
or destruction (both from. external sources or from destructive code imbedded in the system as a
“booby trap”), a controlled environment is essential to its complete and accurate analysis,

g. Searching computerized information for evidence or instrumentalities of crime
commonly requires agents to seize most or all of a computer’s input/output peripheral devices,
related software, documentation, and data security devices (including passwords) so that a
qualified computer expert can accurately retrieve the computer’s data in a laboratory or other
controlled environment. ‘This is truc because of the following:

(1) The peripheral devices which allow the users to enter or retrieve data from the
storage devices vary widely in their compatibility with other hardware and software. Many
systems storage devices require particular input/output devices in order to read the data on the
system. It is important that the analyst be able to properly re-configure the computer as it now
operates in order to accurately retrieve the evidence.

(2) In addition, the analyst needs the relevant system software (operating systems,
interfaces, and hardware drivers) and any applications software which may have been used to
create the data (whether stored on drives or on external media), as well as all related instruction

manuals, or other documentation and data security devices,

22
294

 
BY Pe ES ST i PERT en Po

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 41 of 69

vt KO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
Aresidence located at 950 N.W. 195th Street,
Apt. 204, Miami, Florida 33150.

Case No, [u - 3533 It

Ne ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that J have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

As described in attachment A,

locatedinthe ____ Southern __—sDistrictof = Florida =—- ——_, there is now concealed (identify the
person or describe the property to be seized):

See Attachment "C"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wh evidence of a crime:
wf contraband, fiuits of crime, or other items illegally possessed;
wt property designed for use, intended for use, or used in committing a crime;
CI a person to be atrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description ,
18 U.S.C. 2339B Attempt/Provision of Material Support or Resources to a Designated Foreign
Terrorist Organization; and
18 U.S.C. 922(g)(1) Possession of a firearm by a convicted felon.

The application is based on these facts:

See Attached Affidavit

wf Continued on the attached sheet.

(J Delayed notice of days (give exact ending date if more than 30 days: _ Dis requested
under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

<6 ODP

A poeant 's ‘signature

gakimothy Dietz, Special Agent, FBI
Printed nomesand litle

 
     
 

Ceanilied to be a irue ag

corteet capy of the document An file
eG

“
ler k- - a
ft J . Cer

Clovida 3 ¢

oo

 
 

  

Cou

 

Sworn to before me and (" in my |pr
7 q

Tesehe on Mi Larimore,
pate: \\f al |

 

 

 

 

Le
t
pm bene ene t
5 senemeenennincennenerens Judge's signature
yo Depyly Clerk 3 Be O88
City and state: Miami, Florida | Kate ‘| WilliaryS. Turnoff, U.S. Magistrate Judge
» us nes wo Printed name and title ,

 

 

295

 
 

oy ot EEE PEE fo “ !

PE Sy Vee

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

Your affiant, Timothy Dietz, first being duly sworn, does hereby depose and state as

follows: |
INTRODUCTION AND AGENT BACKGROUND

1, Based on information set forth in this Affidavit, there is probable cause to believe
that at 950 NW 95th Street apartment #204 Miami, FL 33 150 (Target Premises), the residence of
Samuel Baptiste, there exists evidence, contraband, fiuits, and instrumentalitics relating to
violations oft Title 18, United States Code, Section 2339B, Providing or Attempting or
Conspiring to Provide Material Support to a Foreign Terrorist Organization; and Title 18, United
States Code, Section 922(g¢)(1), relating to the crime of Possession of a Firearm by a Prohibited
Person. J am hereby requesting authority to search the entire Target Premises for the items
specified in Attachment C, which. constitute evidence, contraband, fruits, and instrumentalities of
the foregoing violations.

2. Based on information set forth in this Affidavit, there is also probable cause to
believe that in a white Ford Crown Victoria with Florida license GTCL21 (Target Automobile)
registered to SAMUEL, BAPTISTE (BAPTISTE) there exists evidence, contraband, fruits, and
instrumentalitics relating to violations of: Title 18, United States Code, Section 233 OB,

Providing or Attempting or Conspiting to Provide Material Support to a Foreign Terrorist

Organization; and Title 18, United States Code, Section 922(g)(1), relating to the crime of

Possession of a Firearm by a Prohibited Person. I am hereby requesting authority to search the
entire Target Automobile for the items specified in Attachment C, which constitute evidence,

contraband, fruits, and instrumentalities of the foregoing violations.

tmnt OS@:4:48-Ci-20613-JEM...Rocument.82:3.....ntered.on.FLSD.Rocket 08/28/2019...Page,.42.0f 69...

 

pee
I

Case 1:18-cr-20613-JEM Document 82:3 Entered on FLSD Docket 08/28/2019 Page 43 of 69

CE

no I

| bo * Od

3. Jam a Special Agent with the United States Federal Bureau of Investigation (FBI)
and have been since 2009. Among my duties‘as an FBI Special Agent, I am responsible for the
investigation of violations of federal law, including federal laws related to national security. [|
am currently assigned to the FBI’s Joint Terrorism Task Force (JTTF), where my primary
responsibilities include the investigation of international terrorism.

4. Tam familiar with the facts and circumstances set forth in this affidavit based on:

my participation in the investigation; my experience, training, and background as a Special

Agent with the FBI and with the JTTF; personal observations and examination of relevant
evidence; and information provided to me by other law enforcement officers and witnesses, The
information contained in this affidavit does not constitute all the facts of the investigation, and is
provided for the limited purpose of establishing probable cause to obtain a search warrant. —

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that BAPTISTE has committed violations of Title 18, United
States Code, Section 23398, relating to the crime of Providing or Attempting or Conspiring to
Provide Material Support to a Foreign Terrorist Organization. There is also probable cause to
search the Target Premises described in Attachment A and T: arget Automobile described in
Attachment B for evidence of this crime, as described in Attachment C. |

6. _ Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that BAPTISTE has committed violations of Title 18, United
States Code, Section 922(g)(1), relating to the crime of Possession of a Firearni by a Prohibited

Person. There is also probable cause to search the Target Premises described in Attachrnent A

and ‘Target Autoinobile described in Attachment B for evidence of this ‘crime, as described in .

Attachment C.

Pe

297

 

a

 
ose Dn BT FD Poe

TE ge | re ee

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 44 of 69

7. On October 15, 2004, the United States Secretary of State designated al-Qaida in
Iraq (AQD, then known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist Organization
(FTO) under Section 219 of the Immigration and Nationality Act and as a Specially Designated
Global Terrorist under section 1(b) of Executive Order 13224.

8. On May 15, 2014, the Secretary of State amended the designation of AQI as a
Foreign Terrorist Organization under Section 219 of the Immigration and Nationality Act and as
a Specially Designated Global ‘Terrorist entity under Section 1(b) of Executive Order 13224 to
add the alias Islamic State of Iraq and the Levant (ISI) as its primary name. The Secretary also
added the following aliases to the ISIL listing: the Islamic State of Iraq and al-Sham (ISIS), the

Islamic State of Iraq and Syria (SIS), ad-Dawla al-Islamiyya fi al-‘Izaq wa-sh-Sham, Daesh,

 

Dawla al Islamiya, and Al-Furgan Establishment for Media Production. On September 21, 2015,
the Secretary added the following aliases to the ISIL listing: Islamic State, ISIL, and ISIS. To

date, ISIL remains a designated FTO. Beginning in 2014, using social media, ISIL has called for

 

attacks against citizens — civilian and military — of the countries participating in the United
States-led coalition against ISIL. For instance, on September 21, 2014, ISIL released a speech of
Abu Muhammed Al-Adnani, a senior leader and official spokesman of {SIL, prior to his death.
In this speech, entitled, “Indeed Your Lord is Bver Watchful,” Al-Adnani called on Muslims
who support ISIL from around the world to “defend the Islamic State” and to “rise and defend

your state from your place where you may be.”

PROBABLE CAUSE
BAPTISTE?’s Criminal History
‘9. BAPTISTE was arrested on December 17, 2010 for his involvement in an armed
. robbery of a convenience store in Miami, Florida, BAPTISTE was originally released from
prison on November 2, 2012, and received a scheduled term of Community Control until
3

298
 

cy Pe a Po Poy wet SES sy

' November 2, 2014. However, BAPTISTE violated his community control on multiple

occasions, including removing his GPS monitoring device, and was ultimately remanded to state
prison when he was ie-arrested by the Miami-Dade Police Department on September 26, 2013.
BAPTISTE remained incarcerated until his release on November 11, 2015.

10. In late April 2014, agents with the Federal Bureau of Investigation initiated an
investigation.of BAPTISTE after law enforcement learned that he operated numerous social
media accounts (including the Social Media Account 1 account “Khilafahaiti” and the Social

Media Account 2 “Abdul Jalil Rashid Imarah”) praising Al Qaeda terrorists Usama bin Laden

- and Anwar Al-Awlaki, in addition to encouraging jihad and referencing becoming a martyr. ‘The

FBI assessed that BAPTISTE used his social media accounts since at least 2013 to disseminate
extremist propaganda, to praise attacks conducted or inspired by Al Qaeda, and to promote travel
to Syria for jihad.

11. The FBI investigation specifically revealed that BAPTISTE’s Social Media

‘Account 1, since inception in 2013, contained, and continues to contain extensive radical content

including, but not limited to, extensive support for violent jihad; admiration for ISIL, Al-Qaeda,
Anwar Awlaki, Usama bin Laden and previous terrorist events like the September 11, 2001
attacks; promotion of travel to Syria for jihad; updates on the status of ISIS battles; justification,
for killing women and children; the glorification of martyrdom, and indications of a desire to die
as a martyr. |

12. On December 18, 2015, while reviewing BAPTISTE’s Social Media Account 1
page, agents with the FBI observed two photos of what appeared to be a gun next to a Quran,
sunglasses, and a kufi (Muslim prayer cap). Thiese photos had been posted on. or about
November 27, 2015, and bore the following hashtags: #Jihad #Train #Fisabilillah #Tawheed

#Mujahid. The sunglasses and kufi appeared identical to those previously worn by BAPTISTE.
4

Por

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 45 of 69

299
 

 

ie

I eS

eb a ee

13.. The FBI thereafter immediately notified the Florida Department of Corrections
DOC) about finding the gun, due to the fact that BAPTISTE was on active conditional release
supervision stemming from his previous sentence on probation violations from his armed
robbery conviction,

14, On or about December 21, 2015, personnel from the Florida Department of

- Corrections with the assistance of the FBI, conducted an administrative search of the BAPTISTE

residence in Miami, Florida, in an effort to find the above mentioned gun. During the search, an
airsoft gun (a BB gun) in a holster was found which appeared identical to the gun depicted in the
photo of the gun found online. A machete was also found. |

15. Based upon these findings, officers with the Florida Department of Corrections
took BAPTISTE into custody for a violation of his conditional release, and he remained
incarcerated until approximately March 24, 2016.

16. During the December 21, 2015 FDOC search, the items seized included hand-
written documents by BAPTISTE. One writing was entitled, “A refutation and proof against this
strange [unintelligible] that they design concerning Al-Jihad” was written under the alias Abdul-
Jalil Rashid Imarah al-Haiti ibn Baptiste. BAPTISTE writes in part, “I began this work on 22™
of April 2014.... write this from the prison of the kuffar [non-believers] in the despicable
country of America.,.After being harassed and threatened until I cant take no more I attempted
to flee from such oppression. I turned to many ikhwan [brethren] and even different imamah
[Shia Islamic doctrine] of masajid [mosque]to aid me in making hijrah [religious journey] so that
I can reach the safety and comforts of Darul-Islam but none were willing.” BAPTISTE
continued, “...so upon the encouraging words of my wife and a few close brothers I chose the
lesser of the two evils and turned myself into the courts.” The phrase “Darul-Islam” is a term

used by ISIL to describe the territory which they control in Iraq and Syria.
5

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 46 of 69

300

nl Bo
Oe

a i an } PEE Be Co ees

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 47 of 69

Baptiste’s On-Line Activity - Social Media Account 1

 

17, BAPTISTE maintains a publically available Social Media Account 1. On the that
page, BAPTISTE uses various aliases including “Abdul-Jaleel Rashid Imarah Al-Haiti

(Khilafahaiti)”, “Abdul Jaleel Rashid Imarah Al-Haiti bin Baptiste (Chilafahaiti)” and “Abdul-

 

Jalil Rashid Al-Imarah”. The Social. Media Account | appeared to have started on or about May
30, 2013, and bears a subtitle of “Insha’ Allah I'll be the Rifle of Allah”.
18. The Social Media Account 1 description includes:

“...dmam Anwar Al-Awlaki is a speaker and da’es to me I don’t consider him a
Shaykh but a firm propagator of fiqhul-jihad and a knowledgeable akh who is an
example to model after, a learned one and insha’ Allah a shahid. Our “Sayyid” Ibn
Ladin (rahimahullah) is one of the bravest man a noble and a prince of this
ummah... 4d-Dawlatul-Islamiiyah is our khilofah and Abu Bakr Al-Baghdadi is
our Khalifa, undisputed fact by those with untainted faith nor desires and nifaq.”
{Emphasis added].

 

 

19. Since its inception in 2013, a review of BAPTISTE’s Social Media Account 1 has
revealed extensive radical content including (but not limited to): extensive support for violent
jihad; admiration for ISIL, Al-Qaeda, Anwar Awlaki, Usama bin Laden and previous terrorist
events like the September 11, 2001 attacks; promotion of travel to Syria for jihad; updates on
status of ISIS battles; justification for killing women and children; glorification of martyrdom
and indications of a desire to die as a martyr.

20. For example, on September 3, 2013, BAPTISTE posted a poem on Social Media
Account 1 which he claimed to have written, entitled “The Rifle points (Searching for me my
war zone)”. .

If only I could find my way to the battlefield, than I'd know for sure my parting

would be with smiles, label my death heroic, death of a shaheed [martyr], how

noble is it to die in the path of Allah, yet death may be aim, we don’t treat the

fight as a game, I suffer than they must suffer, and suffer they will and must, yet

mines will be the blessed nose to inhale the dust fi sabilillah [for the sake of

Allah], watch as Allah's Rifle takes aim, and send His enemies to His dungeon,
Hell is a tetrible abode and to arrive at that destination disbelievers are sure bold,

6
301
oon Ty Po ne | 1

TF | Sa CT Vee a _

Case 1:18-cr-20613-JEM-..Document-82-3--Entered-on-FLSD Docket.08/28/2019.. ~PAQe.48.08 69... soon, |

hears the sparks, crackles and pops of a story never told, millions of corpses,
decapitated heads of infidels, life purchased by a bullet since to the falsehood they
quickly sailed, so they must fail, illegal commerce must always fail, imagine a
bullet prayed over by the angels, heading’ straight between the eyes of our enemy,
to purge this world of evil and send him quick to hell. [Enyphasis added],

21, After BAPTISTE’s release from prison on November 8, 2015, BAPTISTE’s

Social Media Account 1, had a post titled, “Back after a pause...” The content of the post reads

 

in part, “Just wanted to say that I am back and looking to get in contact with those whom I was

straight with. 2% of captivity now liberated. I know some of the smart ones changed accounts

 

but hit me up”. This post suggests that BAPTISTE intends to contact former inmates.
22. On or about November 27, 2015, BAPTISTE posted on the Social Media Account
1, in part, “know that jihad is not to escape this world but to purify it. Know there are two
outcomes and one is greater than the other. Victory or martyrdom. Victory is greater because
through it institutions and programmes are established, Islam is elevated, and kuffar disgraced
but that ultimately it leads to the next, which is martyrdom. Martyrdom leads to the akhirah [the
end of time], which is where the mujahid [holy warrior] will find his Rabb [Lord] well pleased
with him for his efforts and sacrifice... .”
23. On or about December 3, 2015, BAPTISTE posted on the Social Media Account
1 what the FBI assesses to be a story written by him entitled “the Last Shahid” [Martyr], wherein
he is on a “jihad expedition”, tasked to clear the way forward for the army of the “amir”, He
desctibes a “bloodbath” as he and another brother kill many “kuffar” marines with guns,
crossbows, and a machete. BAPTISTE added the hashtags “#daesh #khilafah #jihad #shaheed
#abu bakr al-baghdadi #isis #ad dawlatu al islamiyyah #martyr #martyrdom #shuhadah

#mujahideen.”

302
ae a PY

en Poss

nl bo

‘Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 49-OF 69 n-oss

24, On or about December 14, 2015, Baptiste reposted on the Social Media Account |
ten photographs with the caption “#islamic state of Iraq and sham.” The photographs were of
armed fighters in combat and beating the ISIL flag.

25. In or around early/nid December 2015, BAPTISTE reposted on the Social Media
Account | multiple photographs and articles such as: How to Make Ballistic Plates for Body
Armor; A Comprehensive Intro to Night Vision Devices; weapon concealment devices; various
silencers: various automatic weapons; shotguns; handguns; knives; daggers; and ammunition,

BAPTISTE also made various comments that indicated a love for, and a desire to have, guns.

 

26. On or about October 22, 2016, BAPTISTE reposted on the Social Media Account

1 an article entitled “Combatants and Non-Combatants in al-Islam”. It sought to answer. the

 

question of whether Islam allowed for the targeting of “civilians” in countries at war with
Muslims. It stated, “If combatants and con-combatants are mixed together and integrated, it is
allowed for the Muslims to attack them even if women, children, the elderly, farmers, merchants,
and slaves pet killed...” It further argued that “with all the aggression the West is committing

against the Muslims this additional evidence leaves no room for those who argue on behalf of the

 

_ general populations of the West,”

27, On or about October 26, 2016, BAPTISTE posted on the Social Media Account 1
ISIS imagery and wrote “[t]he shari’ah is established by force and whoever opposes is hit in the
head with the sword and disposed in the trash as rubbish of history... and all those who oppose it
are liars to their claim of concern for ummah.” He added regarding the Khilafah, “if such shall
be dismantled then it shall return even stronger and quicker than in the blinking of an eye. They
shall be killed while we shall be martyred, they shall be disgrace while we are honored. And our
Khaliph has promised us that such a time will come for the muwahid to walk upright with

dignity in the face of the kuffar”.

303
en: Pot Se Fy

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 50 of 69

BAPTISTE’s Social Media Account 2 Online Activity

28. BAPTISTE maintains a.publically available Social Media Account 2 page in the
name “Abdul Jalil Rashid Imarah (Al-Haiti Baptiste bin Baptiste)” (the Social Media Account 2
Page), bearing Social Media Account 2 ID 100004603302262. ‘The page. was created in
November 2012. Investigation has revealed that some content is available only to “friends”,
while some is openly available to anyone.

29. The openly available Social Media Account 2 Page contains many photos of
BAPTISTE, including numerous photos from September 2016 wherein BAPTISTE is posing
with knives.

30. In late June 2016, BAPTISTE reached out to an undercover petsona utilized by an
FBI undercover employee (UCE). As a result, BAPTISTE and the UCE became Social Media
Account 2 “friends”. Using such “friendship”, the FBI reviewed the “friends only” version of —
BAPTISTE’s Social Media Account 2 Page, revealing that from BAPTISTE’s most recent prison
release date, March 25, 2016, to June 12, 2016, his posts were largely benign concentrating on
love, lost love, marriage, the search for a wife, Haiti, and various:Islamic issues. However, on
June: 12, 2016, after the deadly terrorist attack on. the- Pulse nightelub in Orlando by. Omar
Mateen, BAPTISTE made numerous posts wherein he decried political correctness of “hotio
sympathizers” and. asked “whose blood is more sacred, his [Mateen’s] or theirs [ Victims)”,
BAPTISTE also yeferred to the vietinis as “those who have eatned His wrath” and “infidel
casualties”: After June 12, 2016, BAPTISTE did not post again until June 24, 2016, at which
time the FBI assesses that the tone of the posts became markedly more extreme. The following
summarizes sowie of the most concerning Social Media Account 2 activity on BAPTISTE’s page

40 late June 2016:

304
 

pT PE Pe ER BES Be et

IEEE

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 51 of 69

- QOnor about June 29, 2016, BAPTISTE shared a post indicating that homosexuality

was a crime against humanity.

- Onor about June 28, 2016, BAPTISTE posted a comment about former President
George W. Bush, “With the establishment of Dawlah [ISIL] I think he fears
assassination more now”,

- Onor about June 26, 2016, BAPTISTE posted a photo with the words “You go, I go
with you, You ride, I ride with you, If you die, I die with you”. He added the
comment, “Where are the muwahiddah who are the embodiment of such? Either in
Sham [region near and including Syria] or on their way.”

~ Onor about June 25, 2016, BAPTISTE shared a friend’s post, which stated “If you
hear about my death, please don’t get sad... Know that this dunya pushed me to the
edge; as far as I could go and now im finally at peace.”

~ QOnor about June 25, 2016, Baptiste shared a friend’s post which stated “We live ina
modern world where the enemies of Islam ask the Muslims to destroy their own
Caliphate”, . .

- Onor about June 25, 2016, Baptiste shared a friend’s post which depicts ISU leader
Abu Bakr Al Baghdadi and the quote, “Soon, by Allah’s permission, a day will come
when the Muslim will walk everywhere as a master, having honor, being revered,
with his head raised high and his dignity preserved. Anyone who dares to offend. him
will be disciplined and any hand that reaches out to harm him will be cut off.”

31. On or about June 28, 2016, the FBI searched Social Media Account 2 for photos
and stories that Abdul Jalil Rashid Imarah (BAPTISTE’s Social Media Account 2 name) “liked”
on the pages of others. On or about June 22, 2016, BAPTISTE “liked” a photo bearing the
words “Don’t consult anyone in killing Americans, going ahead and remember your reward from
‘Allah... killing them is the core of Tawheed and core of Islam.” The quote was attributed to
Usama Bin Laden.

32. On or about July 14, 2016, BAPTISTE ‘Hiked” the comment “truck run over kufr
and killed many” regarding the truck attack on a crowd celebrating Bastille Day in Nice, France
which killed over 80 people. ISIL declared responsibility for the attack. BAPTISTE also liked a
comment indicating it was a “truck delivery for human parts... spare parts anyone?” BAPTISTE

added his own comment, “Persona delivery of a hazardous load”.

10

305
a

 

ey

se Tee

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 52 of 69

33. On various dates in August and September 2016, BAPTISTE posted comments
and poems written by him on his Social Media Account 2 Page relating to violence and killing.
On or about August 29, 2016, BAPTISTE wrote “My blade is more dear to me than your neck.”
On or about September 5, 2016, BAPTISTE wrote “...1 swear by Allah the blade and the neck |
shall meet for they were created for one another and the forehead and the bullet shall meet for
they were created for one another...” On or about September 7, 2016, BAPTISTE wroie
“Instead of waiting on your beloved... Let’s take a pact to wait on death... No lover’s test or
fantasies which causes stress... Meet on the other side of peck a boo explosives.”

34. On or about September 24, 2016, BAPTISTE posted on the Social Media Account

2 Page “Benefits” with a link to BAPTISTE’s Messaging Application 1 Channel.

 

BAPTISTE’s Contacts With Undercover Employee (UCE)

35, On or about June 26, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 messenger, where they discussed BAPTISTE’s desire to leave the U.S. for Syria in
2013 and that he had “7 ikhwan [brothers] go to Sham before Ad-Dawlah, 4. killed

- (Masha’ Allah) and Allahu’alam on rest”.

36. On or about July 04, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 instant message feature where BAPTISTE commented on his view of death and
martyrdom. BAPTISTE explained that the goal is not solely martyrdom: “The path is that victory
is sought and if not attained one achieves shadah by one efforts which is still a victory. Double
win. The goal is not shahadah. If everyone wants to die then who will rule? Who will teach?
Who will build? You rather kill one kafir and meet your Rabb or kill a hundred and still be
provided more chance to elevate this deen?”

37. Onor about July 06, 2016, BAPT ISTE and UCE had contact via Social Media

Account 2 instant message feature where BAPTISTE explained, “Plus Im not a basic thinker and

\]
306
 

St OT Poe RRR OB

a A So Be mT. a

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 . Page 53 of 69

‘nor can I waste my life as the average civilian. I want to make a difference and leave behind a
legacy, Not fight ignorantly or die as such. J want the firdaus not first level of jannah. I have too
much sins to place my faith lightly by aiming low. Gots to shoot high. I want to be in the ranks
of the Sahabah. I don’t want to be a lion, I’m a wolf. It’s easy to hunt a lion because they all
present themselves as mighty and majestic, It’s difficult to hunt the lonesome, alpha, noble
elusive wolf who leads a pack and can strike as one. And wolves are better hunters any day.”

38. On or about July 08, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 instant message feature where BAPTISTE explained his visions of a successful
terrorist attack on the United States, BAPTISTE wrote, “If one could conquer a portion of Darul-
Kufr [referring to the United States] and raise flag of Islam here do you know that such
conquerer would be greatest Muslim of our times? Even if they have control of such portion for
only a week. It will be like when we struck Constantinople after several attempts of failure. That
would be the greatest service a muwahid could do to the khilafah and ummah.” Baptiste
additionally wrote, “Imagine let’s say 15 Muslims take over 6 buildings on one block and
cordoned off exits, What is that? Hostage situation. If they last for 2 weeks til last man and black
flag raised in heart of kafir then that is something major.”

39, On August 26, 2016 BAPTISTE and UCE had contact via Social Media Account
2 audio call where BAPTISTE discussed previous possession of firearms and desire to go to a

shooting range. Specifically, BAPTISTE indicated that when he was “on the run” in 2013, he
had “two firearms, like I had a knife for myself and my ex-wife had like a 22.” At the time, |
BAPTISTE had a friend that often went to the shooting range and who assured him that they
only check ID, but BAPTISTE ultimately did not go. However, BAPTISTE told UCE that he
recently made plans with another individual who offered to take him to the range, but that

BAPTISTE was hesitant because he had just gotten out of prison and he could be watched.

12
307
fe

 

en Sg Sy DE | ee t |

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 54 of 69

BAPTISTE described discussing the matter with another associate who told him not to take the
tisk of going shooting, BAPTISTE told UCE that-he would cancel the plans to go shooting,
considering that he was probably being watched by the kuffar [U.S. law enforcement]. However,
BAPTISTE indicated that he would “hit up” some felons he knows and see what shooting range
they go to, then he would be willing to go to a shooting range like that. Regarding firearms,
BAPTISTE said that he could easily get a gun in someone else’s name, but could not get one in
his own name because of his criminal record. BAPTISTE said that it was not difficult to get a
weapon in the U.S. and that he knew people that sold “stuff like that”,

40.  Onor about August 28, 2016, BAPTISTE and UCE had contact via Social Media
Account 2 audio call where BAPTISTE described his close relationship with Abu Daim, a prison
inmate with whom BAPTISTE was previously incarcerated. BAPTISTE discussed writing
letters to and receiving letters from Abu Daim. BAPTISTE described writing Abu Daim a letter
a few weeks ago wherein he told Abu Daim that “the caravans are gone” [believed to be a
reference to joining the mujahideen]. In response, Abu Daim wrote BAPTISTE a letter, which
BAPTISTE had in his car during conversation with UCE. BAPTISTE read from the letter,
which asked “You. still here? Or you gone!”. Abu Daim wrote that he understood that the
caravans were gone, but “T still feel the urge for battle, I don’t read too many articles anymore,
just enough to stay abreast, as it stirs inside of me a feeling I can’t get rid of unless I talk about it
and get my frustrations out but once again there is no one to talk to so I just keep my feeling in
check for the time being.” BAPTISTE told UCE that he wanted to print some Islamic reading
material in order to send them to Abu Daim.

Al. Personnel at the Dade Correctional Institution advised that on September 30,
2016, five separate envelopes were intercepted from inmate Deven Cooper, aka Abu Daim. The

envelopes contained ISIL propaganda. All of the envelopes bore the return address of “Your

13
308
 

 

ot

Fo

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 55 of 69

Ry BO | a bo

Companion, 950 NW 95th Street, Apt #204, Miami, FL 33150”, which is the residence of
BAPTISTE (the Target Premises).
42. BAPTISTE is the user of Messaging Application 1 account @khilafahaiti, On or

about September 19, 2016, BAPTISTE sent UCE a message. from his Messaging Application 1

@khilafahaiti which was forwarded from Messaging Application 1 channel “Inspire the

Believers”. The message was an FBI “seeking information” poster regarding Ahmad Khan

Rahami, who is believed to be the person responsible for setting multiple bombs in New York.

and New Jersey on September 17 arid 18, 2016. The message from Inspire the Believers stated
“This is our brother Ahmad, Suspected of 2 Blasts inside the US, and reportedly injured 2 NYPD
dudes! Afhamdulillah “Yugatiloona fee sabilillah...” |

43. On or about September 20, 2016, BAPTISTE sent UCE a message from his
Messaging Application | @khilafahaiti. BAPTISTE forwarded a post from “Diary of a
Muhajirah” titled “virtues of the martyrs” which glorified martyrdom.

44, On or about September 21, 2016, BAPTIST: E spoke on the telephone with UCE.
BAPTISTE stated that his sister recently said she was going to call the FBI about BAPTISTE.
He said that his sister claimed to have overhead BAPTISTE on the phone saying that more
people should have died and that the guy did not execute the plan correctly. The FBI believes
that this is a reference to the September 2016 terror attacks in New York City. Further,
BAPTISTE said that his sister claimed that BAPTISTE was making bombs in the house.

45. On September 22, 2016, UCE spoke with BAPTISTE on the phone. BAPTISTE
stated that he just created his own Messaging Application 1 channel named Dhikrul-jihad wal-
gasas [“remembering jihad and punishment”]. BAPTISTE told UCE that he added UCE as a

member,

14

TL fo

309
Tn Poe EY Bors

A ET Fo

46. Using UCE’s membership, the FBI reviewed the Messaging Application 1
chamel Dhikrul-jihad wal-gasas on ot about September 22, 2016, revealing that it was created
on September 21, 2016. The channel includes content previously posted on BAPTISTE’s Social
Media Account 1 Khilafahaiti. BAPTISTE also forwarded content from Messaging Application
i channel named “Diary of a Mubajirah”, including a post titled “JIHAD and HURAR”, which
stated [in part] “...regardless of where you are, know that pledging allegiance is an obligation
upon you, as is listening to your leader, the Caliph, and obeying his command.” It also advises
that anyone who is capable should make hijrah to the Islamic State, but if one is not capable they
should wage jihad behind. enemy lines. Further, it states “the blood of the disbelievers is
obligatory to spill by default. The command is clear, Kill the disbelicvers... if the tawaghit have
shut the door of hijrah in your faces, then open the door of jihad in theirs...”

47. EBL review of the Messaging Application 1 channel Dhikrul-jihad wal-qasas on or
about September 24, 2016, revealed that on or about September 23, 2016, BAPTISTE posted an
extensive discussion of the “lone wolf’. The post includes, “[w]hen a wolf is outside by himself
and sees some prey, he will try to attack it. Then he will return home; victorious, injured or
killed, The results with be that other wolves will be inspired by him...'The lone wolf believer is
always looking for an opportunity to get hold of something to use to attack his enemy severely,

He ideally will use a weapon, but if he cannot -- he will use something like a knife or a car to

crash into the enemy... A few minutes before carrying out his attack, the lone wolf will claim

" responsibility for the attack‘on social media (saying his group did it, and showing what his claim

of allegiance is to, i.e. the Caliphate)... Small cells [or ‘wolf packs’| (of | to 5 individuals who

trust each other) will do ‘hit and run’ tactics against the police enemy. If many independent

_ Small cells form, an insurgency can begin. ..before any insurgency begins, it starts off with small

attacks. Lone wolf attacks and Small cell attacks is how it all begins. These attacks can include

15

310°

oes

Case 1:18-cr-20613-JEM- Document 82-3... Entered.on.ELSD.Docket.08/28/2019...Page.56.0f 69...

 

 

 

 
a DC

Sf

revues AS@.1:18-C-20613-JEM...Document.82:3... Entered.on.ELSD.Docket.08/28/2019... Page. 7.0f 69...

soft targets to ‘steal’ money or get weapons, Once these become the norm, a gradual insurgency
will begin.” The post then goes on to provide links to the “best guide available on this topic”
called “MujSecurity”,

48. On or about October 5, 2016, BAPTISTE told UCE that he got a new phone and
“switched from Cricket to Metro”. BAPTISTE told UCE that he has started using Virtual
Private Networks for security purposes, noting that he doesn’t use his regular browser anymore
on his phone and his laptop. BAPTISTE said that he downloaded an application called “Chat
Secure” and that, from now on, they will be using Chat Secure and Messaging Application 1 for
anything important. Later, via Messaging Application 1, BAPTISTE told UCE that he kept his
old phone and can still access Messaging Application 1 on that one with wifi. BAPTISTE added
that he hasn't allowed Google to sync his contacts to his new phone because the kuffar can
infiltrate his phone through Google.

49. On or about October 10, 2016, BAPTISTE and the UCE spoke on the phone
about an Imam from Haiti, subsequently identified as “Abdul Jabar”, true name Jose Noel
(Noel), whom BAPTISTE has known since 2013. UCE asked whether BAPTISTE and Noel had
spoken about dawah efforts in Haiti' BAPTISTE responded, “yeah, we've talked about that...
but we’ve talked about you know, there’s some other stuff that the type of stuff we usually talk
about but I have to wait until we are on Telly and what not to talk about but you know
inshaAllah Taala we are on the same page.”

50. - On October 18, 2016 BAPTISTE sent UCE $50 to hold for him via Western

Union. BAPTISTE provided his address on the Western Union receipt as 950 NW 95" Street,

 

. Apt 204, Miami Florida 33150. His cell phone was listed as ‘305-793-2397, a known phone

number of BAPTISTE.

16
317

 
 

PE I BEE fo

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 58 of 69

451 On or about October 23, 2016, BAPTISTE told UCE that he was nervous because
Noel wanted to go to a range to shoot guns with another individual, who unbeknownst to
BAPTISTE is an FBI confidential human source (CHS). BAPTISTE was not sure he wanted to
do this, saying he trusted Noel but was unsure if he could trust the other individual. BAPTISTE
told UCE that he had called a brother of his that works for an airline to check if BAPTISTE was
on the No-Fly list. Shortly thereafter, BAPTISTE indicated that his source at the airline indicated
BAPTISTE was not on the list. As a result, BAPTISTE left UCE a message on Messaging
Application 1 indicating that he would go to the range and asked that UCE “make duaa for me,
lots and lots of duaa.” Later on October 23, 2016, BAPTISTE sent UCE a series of pictures of
himself loading a gun, pointing two handguns, as well as a video of himself shooting.
BAPTISTE indicated that he did not have any problems at the range and promised to teach UCE
how to shoot.

52. On October 23, 2016, during a secure chat with UCE on Messaging Application
1, BAPTISTE indicated that he was laying foundations for future plans that he could not discuss
with UCE. He stated, “this doesn’t only involve me but the fate of other people... And I can’t
betray the trust of others. No excuse. Only if you were my zawjah [wife] would there be an
exception.”

53. On or about October 27, 2016, BAPTISTE and UCE spoke by phone. BAPTISTE
said that he was sitting in the car in the parking lot at his residence. When UCE asked
BAPTISTE why he was sitting in his cat, he said “I've got some work, I’m, I’m checking, just
checking a couple of stuff on line.” UCE asked BAPTISTE if he could do that at home and he
said “Yes I could... .” UCE commented that he/she found it strange that BAPTISTE was
sitting in bis car in front of his house to which he replied “I do that a lot ....” During earlier

contact on same day, BAPTISTE commented that he had spent three hours in his car the evening

17
312

 
 

pO GI EE BS

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 59 of 69

before “because I was doing stuff on the phone”, The PBI believes that BAPTISTE was
referring to the Target Automobile.
Contacts With FBI Confidential Source

54, In mid-October 2016, agents with the Federal Bureau of Investigation launched an
investigation of Noel based on information provided by a FBI Miami Confidential Human
‘Source (CHS). The CHS was first introduced. to Noel through his associate, BAPTISTE, on or
about October 10, 2016. On.October 11, 2016, in a meeting, Noel told the CHS about a security
company he was trying to establish in Haiti and his desire to obtain guns for this company. Noel
told the CHS he would like to obtain a 1.56 tifle which Noel explained was similar to an AR-15
assault rifle. Noel told the CHS that he had previously obtained illegal guns from family
members in Pompano, Florida and further claimed to have transported concealed weapons to
Haiti in the past. Noel then described how he had concealed weapons in the past by secreting
them in CD players, radios, and cars, which were then exported to Haiti. During this meeting,
Noel further explained his plans to marry a U.S. citizen for the sole purpose of obtaining legal
status in the U.S., as well-as revealed his ideological support for the killing of attendees at a
LGBT (Lesbian, Gay, Bisexual, and Transgender) parade in Haiti.

55. On October 20, 2016, the CHS, in a conversation that was audio recorded, had a
separate discussion with BAPTISTE about going to agin range. The CHS informed BAPTISTE
that Noel has indicated to him that he wanted to go to a gun range. BAPTISTE then told the
CHS that he did not know of a gun range that did not require ID or report to the police, but asked
the CHS if he knew of any gun ranges that did not run records checks, or where they could. just
go and show ID, as BAPTISTE wanted to go there.

56. On October 23, 2016, Baptiste was observed by FBI surveillance departing his

apartment building at 950 NW 95" Street, Miami Florida 33150 in a white Crown Victoria,
| 18

wee ee | Be

 

313

 
 

 

Fo

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 60 of 69

NE Pe OS ey Vr CR 1 a PO

known by the FBI from previous surveillance and meetings with CHS as a white Crown Victoria
bearing Florida license plate GTCL21 (Target Automobile). He traveled to the residence of Noel
and then on to the Florida Gun Center in Hialeah, Florida.

57. Later on October 23, 2016, Noel, BAPTISTE, and the CHS entered the Florida
Gun Center located at 1770 West 38™ Place, Hialeah, Florida 33012. Once inside, BAPTISTE,
Noel, and the CHS were captured on video surveillance by the Florida Gun Center as well as by
members of the FBI Miami JTTF, renting, possessing, and thereafter shooting multiple firearms
inside the facility.

58. Later that day, an employee of the Florida Gun Center provided the FBI with the
original liability form signed by BAPTISTE as well as a copy BAPTISTE’s identification
presented to employees. This liability form, signed by Noel and BAPTISTE indicated the use of
two boxes of 9mm ammunition and two boxes of .223 ammunition as well as the rental of

various firearms: “1 Sig 320”, “1 M9”, “1 Sig 229”, and “1 ARIS”. The Florida Gun Center

thereafter voluntarily turned over the weapons utilized by and BAPTISTE and Noel which were

formally identified by the FBI Miami JTTF as follows:
1 Sig Saver 320 9mm pistol with serial number 58A070264
1 Beretta 9mm M9 pistol with serial mamber M9-183745
1 Sig Saver P226 9mm pistol with serial number 47A169579
1 Smith & Wesson Sport M&P Sport rifle with serial number SX01461
59. Moreover, agents received a purchase receipt obtained from the Florida Gun
Center bearing customer name SAMUEL BAPTISTE, home phone 305-793-2397, and displays

in part the rental of one Sig Saver P320, one Sig Sauer P226, one Beretta M9, and one Smith and

Wesson M&P Sport as well as ammunition and targets.

19°

314

 

 

 
] Vr t BE bo

BE ey Vee

wwe CASOL:18-6r-206.13-JEM.--Document-82-3--Entered-on-FLSD-Docket 08/28/2019 Page.61 of 69

Use of Computers in Terror Related Offenses
60. Based on your affiant’s training and experience and discussions with other law
enforcement officers, persons committing or intending to commit terrorism related offenses often
utilize computers, data storage devices (¢.g., extemal storage devices, ZIP disks, and CD-
ROMs), and other electronic communications equipment. These persons often use computers

and peripheral devices to search the internet and communicate with co-conspirators or other

_ sympathizers in terrorism related activities.

e

 

Seizure of Computers and Computer-Related Equipment

61. ° Based on my training, experience, and my own personal knowledge and use of
computers, your affiant knows the following:

a, Computer hardware consists of all equipment which can collect, analyze, create,
display, convert, store, conceal, or transmit electronic, magnetic, optical or similar computer
impulses or data. Hardware includes any data-processing devices (such as central processing
units and self-contained “laptop” or “notebook computers); internal and peripheral storage
devices (such as fixed disks, floppy disks, external hard disks, floppy disk drives and diskettes,
tape drives and optical storage devices, and other memory storage devices); peripheral
input/output devices (such as keyboards, printers, scanners, plotters, video display monitors, and
optical readers); and related communications devices (such as modems, cables and comections,
recording equipment, speed dialers, programmable telephone dialing or signaling devices, and
electronic tone-generating devices); as well as any devices, mechanisms, or parts that can be
used to restrict access to computer hardware (such as physical lock and keys).

b. Computer software is digital information which can be interpreted by a computer

and any of its related components to direct the way they work. Software is stored in electronic,

20

315
ee ee | pe Y |

a Po SB Sy Bo ne bo

Case 1:18-cr-20613-JEM -Decument.82-3... Entered.on.FLSD.Docket.08/28/2019....Page.62.0f 69... ssi.

magnetic, optical or other digital form, It commonly includes programs to mm operating
systems, applications, utilities, compilers, interpreters, and communications programs.

c, Computer-related documentation consists of written, recorded, printed, or
electronically stored material which explains or illustrates how to configure or use computer
hardware, software, or other related items,

d, Computer passwords and other data security devices are designed to restrict
access to or hide computer software, documentation, or data. Data security devices may consist
of hardware, software, or other programming code. A password (which is a string of alpha-
numeric characters) usually operates as a sort of digital key to “anlock” particular data security

devices, Data security hardware may include encryption devices, chips, and circuit boards. Data

 

security software or digital code may include programming code that creates est” keys or “hot”
keys, which perform certain pre-set security functions when touched. Data security software or
code may also encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible or
unusable, as well as reverse the process to restore it.

e. Computer hardware and computer software may be utilized to store information
or data inthe form of electronic or magnetic coding on computer media or on media capable of
being read by a computer or computer related equipment including visual depictions. This media
includes but is not limited to fixed hard drives and removable hard drive cartridges, laser disks,
tapes, floppy disks, CD ROMs and any other media capable of storing magnetic coding.

f. Searching and seizing information from computers often requires agents to seize
most ot all electronic storage devices, along with related peripherals, to be searched later by a
qualified expert in a laboratory or other controlled environment. This is true because of the

)
following:

21
316

 

 

 
eT Tn | TE fo - a t

(1) The volume of evidence. Computer storage devices (like hard disks, diskettes,

_tapes, laser disks, Bernoulli drives) can store the equivalent of thousands of pages of

information. Additionally, a suspect may try to conceal criminal evidence; he might store it in
random order with deceptive file names. This may require searching authorities to examine all

the stored data to determine which particular files are evidence or instrumentalities of a crime.

This sorting process can take weeks, depending on the volume data stored, and it would be

impractical to attempt this kind of data search on site. However, an attempt by a qualified expert
will be made on site to create an “image” of the computers to be searched in order io lessen the
impact on the subject business. If the computer expert is unable to create the image onsite, the
computer will be seized and imaged in. a laboratory or other controlled environment. In this
instance, every effort will be made to return the computers as soon as possible.

(2) Technical Requirements. Searching computer systems for criminal evidence is a
highly technical process requiring expert skill and a properly controlled environment, Data

search protocols are exacting scientific procedures designed to protect the integrity of the

evidence and to recover even “hidden”, erased, compressed, password-protected, or encrypted

files. Since computer evidence is extvemely vulnerable to inadvertent or intentional modification

or destruction (both from external sources or from destructive code imbedded in the system as a

“booby trap”), a controlled environment is essential to its complete and accurate analysts.

g. Searching computerized information for evidence or instrumentalities of crime
commonly requires agents'to seize most or all of a computer’s input/output peripheral devices,
related software, documentation, and data security devices (including passwords) so that a
qualified computer expert can accurately retrieve the computer’s data in a laboratory ot other

controlled environment. This is true because of the following:

22

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 63 of 69

317
 

1

Tn I Po ses od rns

(1) — The peripheral devices which allow the users to enter or retrieve data from the
storage devices vary widely in their compatibility with other hardware and software. Many
systems storage devices require particular input/output devices in order to read the data. on, the
system. It is important that the analyst be able to properly re-configure the computer as it now
operates in order to accurately retrieve the evidence,

(2) In addition, the analyst needs the relevant system software (operating systems,
interfaces, and hardware drivers) and any applications software which may have been used to
create the data (whether stored on drives or on external media), as well as all related instruction
manuals, or other documentation and data security devices.

. CONCLUSION

62, Based on the forgoing facts, J respectfully submit that there is probable cause to
believe that at 950 NW 95th Street apartment #204 Miami, FL 33150 (Target Premises), the
residence of BAPTISTE, there exists evidence, contraband, fruits, and instrumentalities of
violations of: Title 18, United States Code, Section 2339B, Providing or Attempting or

Conspiring to Provide Material Support to a Foreign Terrorist Organization; and Title 18, United

States Code, Section 922(g)(1), relating to the crime of Possession of a Firearm by a Prohibited -

Person, These facts also establish probable cause to believe that in a white Ford Crown Victoria
with Florida license GTCL21 (Target Automobile) registered to BAPTISTE there exists
evidence, contraband, fruits, and instrumentalities relating to violations of: Title 18, United
States Code, Section 2339B, Providing or Attempting or Conspiring to Provide Material Support
to a Foreign Terrorist Organization; and ‘Title 18, Untied States Code, Section 922(g)(1), relating
to the crime of Possession of a Firearm by a Prohibited Person. I am hereby requesting authority

to search the entire Target Premises and Target Automobile for the items specified in Attachment

23

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 64 of 69

318

 
ee Fe

Oo EE | oe od VEE OE S|

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 65 of 69

C, which constitute evidence, contraband, fruits, and instrumentalities of the foregoing
violations.
REQUEST FOR SEALING

63. I further request that the Court order that all papers in support of this application,

 

including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to the

targets of the investigation. Accordingly, there is good cause to scal these documents because |

 

their premature disclosure may seriously jeopardize that investigation.

 

FURTHER YOUR AFFIANT SAYETH NAUGHT.

 

THe DINE
TIMOTHY DIETZ, SPECIAL AGENT
FEDERAL BUREAU OF INVESTIGATION
Subscribed ant Oni ‘he me in

   

 

 

Hokorable William C. Turnoff | Certified to be a true and —
US. Magistrate Judge i correct cony of the document on file
| Steyert M. Larimore, Clerk,

; S. ists ct Court
| Says
i Ry ;

erfDistllct of oe
q we

r 4 .
co Hepuiy Clerk
De e ath “yd ae
|! vt : , | .

Pe

 

 

ai

DR RT STI

 

 

24
319
 

         

      

48-¢r-20613-JEM~-Decument 82-3-- Entered on-FLSD- Docket-08/28/2019.~Page-66 of 69

   

ATTACHMENT A

Target Residence

 

950 N.W. 95" Street, Apartment #204, Miami, Florida 33150

‘The residence of Samuel Baptiste, 950 N.W. 95" Street, Apartment #204, Miami, :
Florida 33150, is an apartment on the second floor of a circular shaped apartment building. t

Photographs of the premises are below:

 

 

 

 

320
wo sd SO, Lod ET |

 

ee lene OD ff

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket-08/28/2019.- Page-67-0f 69-----—--

ATTACHMENT C
DESCRIPTION OF THE ITEMS TO BE SEIZED
- All evidence, contraband, fruits, and instrumentalities of violations of Title 18, United
States Code, Section 2339B, Providing or Attempting to Provide Material Support to a Foreign
Terrorist Organization; and Title 18, United States Code, Section 922(g)(1), relating to the crime

of Possession of a Firearm by a Convicted Felon, including:

A. Documents pertaining to the purchase, sale, or possession of firearms and/or
ammunition; . |

B. Handwritten items, contact lists, letters from prisoners relating to the violations
listed above;

C. All publications regarding jihad, martyrdom, ISTL, explosives, tactical guides

dD. Photographs/videos of firearms and/or ammunition, including photographs/videos

of BAPTISTE posing with firearms and/or ammunition;

E. Any and all firearms, as well as and any and all frames, receivers, silencers,
magazines, speed loaders, or other firearm components and accessories, other weapons, knives,
crossbows, atrows or machetes;

F, Any and all holsters, boxes, or containers utilized to contain and/or transport
firearms and/or ammunition;

G. Ammunition;

H. Weapons of mass destruction and any components thereof, including any videos
or other instructional materials or manuals.

J. ividence, to include’ correspondence, writings, manuals, books, instruction

pamphlets, manuscripts, receipts, or other writings, papers, and evidence that relate to the use,

321

 
Pe EE 5 Pe ASR i re

| Pe EE Po

Case. 1:18-cr-20613-JEM.... Document.82-3...Entered.on-FLSD-Decket-08/28/2019 Page 68 of 69

manufacture, production, dissemination, purchase, sale, or otherwise relate to a weapon of mass
destruction.

J. Any and all documents or materials, including magazines, in either electronic or
hard copy printed format, related to ISIL, Al-Qaida, or other known terrorist organizations, as
well as any other documents, materials, newspapers, web pages, or magazines dealing with
firearms, weapons of mass destruction, or the reporting of or the advocacy of violence.

K. Indicia of occupancy, residency, use or ownership of the Target Premises or

Target Auto identified in. Attachments A and B, including wallets, drivers licenses, address

 

 

 

books, car registrations, receipts, handwritten notes, bank statements, credit card statements,
correspondence, utility and telephone bills, delivered mail, keys, financial documents and
records, maps, GPS devices, and other electronic devices including computers, iPads, and other
electronic devices located within the Target Premises described in Attachment A,

L, Computer equipment, digital storage devices, any magnetic, electronic and optical
storage device capable of storing data, such as floppy disks, hard disks, tapes, CD-ROM’s, CD-

R, CD-RW’s, DVD’s, optical disks, printers, or memory buffers, zip drives, smart cards, PC

arya

cards, memory calculators, other memory devices, as well as electronic dialers, electronic
notebooks, cell phones, iPods, iPads, and other personal digital assistants which could contain
data, information, records, or documents identified in this Attachment.

M. Computer equipment and digital media used to facilitate the transmission,

 

creation, display, encoding or storage of data, including word processing equipment, modems,
routers, docking stations, monitors, printers, plotters, encryption devices, and optical scanners;
N. Any documentation, operating logs and reference manuals regarding the operation

of the computer equipment, storage devices, software or hardware,

 

82200

 
 

5

i

Be Bg Sg 1 oe { 1

O. Any applications, utility programs, compilers, interpreters, and other software
used to facilitate direct or indirect communication with the computer hardware, storage devices
or data to be searched;

P. Blectronic data, including call logs, contacts and their associated names and
phone numbers, all stored videos and photographs, all metadata associated with the above, GPS
location data, text messaging data and associated messaging applications, and any other records
and data tending to show not only dominion and control over the target items listed in
Attachment C, but all evidence, contraband, fruits, and instrumentalities of a violation of Title
18, United States Code, Section 2339B, Providing or Attempting to Provide Material Support to
a Foreign Terrorist Organization; or Title 18, United States Code, Section 922(g)(1), relating to

the crime of Possession of a Firearm by a Convicted Felon.

ot

Case 1:18-cr-20613-JEM Document 82-3 Entered on FLSD Docket 08/28/2019 Page 69 of 69

323

Po

 

 
